Exhibit 10.17

 

CONFIDENTIAL

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

WELLS FARGO FINANCIAL AMERICA, INC.,

WELLS FARGO FINANCIAL CAR LLC,

WELLS FARGO FINANCIAL KENTUCKY, INC.,

WELLS FARGO FINANCIAL NEVADA, INC.,

WELLS FARGO FINANCIAL NORTH CAROLINA, INC.,

WELLS FARGO FINANCIAL TEXAS, INC., and

WELLS FARGO FINANCIAL, INC.

 

and

 

CARS ACQUISITION LLC, and

COMPUCREDIT CORPORATION

 

Dated as of December 10, 2004

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of December 10, 2004
by and among Wells Fargo Financial America, Inc., a Pennsylvania corporation,
Wells Fargo Financial CAR LLC, a Delaware limited liability company, Wells Fargo
Financial Kentucky, Inc., a Kentucky corporation, Wells Fargo Financial
Nevada, Inc., a Nevada corporation, Wells Fargo Financial North Carolina, Inc.,
a North Carolina corporation, and Wells Fargo Financial Texas, Inc., a Texas
corporation (each individually a “Seller” and collectively, the “Sellers”) and
each a wholly owned subsidiary of Wells Fargo Financial, Inc., an Iowa
corporation (“Sellers’ Parent”), and CARS Acquisition LLC, a Georgia limited
liability company (the “Buyer”) and wholly owned subsidiary of CompuCredit
Corporation, a Georgia corporation (“Buyer’s Parent”).

 

RECITALS

 

WHEREAS, the Sellers are in the business of, among other things, purchasing and
servicing motor vehicle retail installment sales contracts secured by new and
used motor vehicles and light-duty trucks primarily (but not exclusively) from
Buy-Here/Pay-Here Dealers throughout the United States (the “Business”); and

 

WHEREAS, the Sellers now desire to sell and assign, and the Buyer desires to
buy, substantially all of the assets and assume certain liabilities of the
Business.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties hereto agree as follows:

 

ARTICLE I.  DEFINITIONS

 

1.1       Defined Terms.  As used in this Agreement, the following terms and
variations thereof shall have the following meanings specified or referred to in
this Section 1.1:

 

“Accounts Receivable” means (i) all trade accounts receivable and other rights
to payment from customers of the Business, including an account with a Seller
that represents the unpaid principal balance, late fees and other charges
incurred in connection with an Obligor’s Vehicle Contract and the Related
Security, (ii) all other accounts or notes receivable of the Business, (iii) the
accrued but unpaid interest earned on any of the foregoing, and (iv) any claim,
remedy or other right related to any of the foregoing.

 

“Acquisition Date” shall mean, with respect to a Vehicle Contract, the date on
which a Seller acquired such Vehicle Contract from a Dealer.

 

“Adverse Claims” means, for any assets or property of a Person, a claim of
ownership or any Lien in, of, or on, such asset or property in favor of any
other Person, except those in favor, or for the benefit, of Buyer.

 

“Affiliate” of a Person shall mean (i) any Person directly or indirectly owning,
controlling or holding, with power to vote, ten percent (10%) or more of the
outstanding voting securities of such other Person; (ii) any Person ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held with power to vote, by such other Person; (iii) any
Person, directly or indirectly, controlling, controlled by or under common
control with, such other Person; or (iv) any officer, director, partner,
co-partner, or employee of such other Person.

 

“Ancillary Agreements” shall mean the Bill of Sale, Power of Attorney,
Assignment and Assumption Agreement, Lease Assignment and Assumption Agreements,
Subscriber Agreement, Transition Services Agreement and such other documents or
agreements that the parties deliver in connection with the consummation of the
transactions contemplated hereby.

 

“Ancillary Product” means, with respect to any Vehicle Contract, any extended
vehicle service contract, vehicle warranty, guaranteed auto protection policies
or waivers, mechanical breakdown contracts or such other products or services
sold to an Obligor in connection with his or her financing of a Vehicle.

 

“Bankruptcy Exception” shall mean, with respect to the enforceability of any
agreement, contract, obligation or commitment, any limitation thereon imposed by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium
and other similar laws affecting creditors’ rights generally and (ii) the
general principles of equity, regardless of whether asserted in a proceeding in
equity or at law.

 

“Best Efforts” means the efforts a prudent Person desirous of achieving a result
would use in similar circumstances to achieve that result as expeditiously as
possible.

 

--------------------------------------------------------------------------------


 

“Books and Records” shall mean, to the extent they exist, (i) Records and lists
of the Sellers pertaining to (a) the Purchased Assets, (b) the Business, (c) the
customers (including former customers), Dealers (including any former Dealers),
suppliers or Employees; (ii) all product, business and marketing plans or
materials of Sellers relating to the Business, the Purchased Assets or Assumed
Liabilities; and (iii) operating Records maintained by the Sellers relating to
the Business, the Purchased Assets or the Assumed Liabilities.

 

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.

 

“Business” shall have the meaning set forth in the Recitals.

 

“Business Day” means any day other than (i) Saturday or Sunday or (ii) any other
day on which bank institutions are authorized by law to be closed or any day the
New York Stock Exchange is closed.

 

“Buy-Here/Pay-Here Dealer” means an independent or non-franchise automobile
dealer who provides consumer automobile financing on its own behalf through a
captive finance operation or Related Finance Company (as defined under the Code)
for the purpose of underwriting and servicing motor vehicle retail installment
contracts that were originated directly by such dealer; provided, however, to
the extent a Buy-Here/Pay-Here Dealer arranges for the contemporaneous purchase
of motor vehicle retail installment contracts through one or more unrelated
third parties, for purposes of this Agreement, such dealer shall not be deemed a
Buy-Here/Pay-Here Dealer with respect to such third party financing
transactions.  As used in this definition, “contemporaneous purchase” shall
refer to motor vehicle retail installment contracts which are approved prior to
execution, as well as those that are approved for purchase within seven (7) days
of the date of execution (i.e., “spot deliveries”), and in each case, purchased
or acquired at par or at a premium to par.

 

“Closing Date” shall mean the later of (i) March 1, 2005, or (ii) such other
date on which the closing conditions set forth in Article VII are satisfied or
waived by the parties hereto.

 

“Closing Date Data” shall mean (i) the data file containing the electronic
Record and Accounts Receivable balance of each of the Vehicle Contracts and
(ii) the Excel file containing the electronic Record and balance of each
Dealer’s Dealer Reserve, in each case, as transferred as part of the Purchased
Assets and prepared as of the Closing Date.

 

“Closing Purchase Price” shall mean the Purchase Price as determined based on
the Closing Balance Sheet.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collections” means, with respect to any Vehicle Contract, any and all of the
following to the extent received by a Seller or its Affiliate after the Closing
Date or on or prior to the Closing Date but not applied to such Vehicle Contract
(and reflected on its related Accounts Receivable): (i) all payments; (ii) all
Recoveries, (iii) all proceeds received from the liquidation of the related
Vehicle; (iv) all insurance proceeds received under any Insurance Policy with
respect to such Vehicle Contract or the related Obligor; (v) all rebates of
premiums and other amounts relating to an Insurance Policy or Ancillary Product
financed under the Vehicle Contract; and (vi) all fees and other receipts.

 

“Computer Files” shall mean all computer or other electronic files used in the
Business including the archived contact management data used exclusively by the
Business (i.e., “Goldmine data”).  Notwithstanding the foregoing, this
definition shall not include, to the extent licensed by the Sellers or their
Affiliates pursuant to a non-transferable Third-Party license agreement or which
is not used exclusively or primarily by the Business, any (i) word processing,
spreadsheet, presentation or database programs, (ii) operating systems or system
of record (i.e., “Supreme”) used by the Business or (iii) other computer
programs or systems used in connection with Business.

 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contract” means any agreement, contract, Space Lease, note, loan, evidence of
indebtedness, purchase order, letter of credit, indenture, employment agreement,
instrument, obligation or commitment to which a Seller is a party or is bound
(or otherwise has acquired rights and duties thereunder) and which relates to
the Business, whether oral or written.

 

“Contract Files” shall mean the Records relating to and evidencing a Contract
maintained by a Seller as of the Closing Date.  With respect to the Vehicle
Contracts, the Contract Files may include:

 

(a)   the fully executed original Vehicle Contract;

 

(b)   the original certificate of title or evidence of ownership and security
interest;

 

2

--------------------------------------------------------------------------------


 

(c)   to the extent they exist, the transaction history for the Vehicle Contract
from the Acquisition Date up to and including the Closing Date;

 

(d)   to the extent they exist, electronically stored collection and customer
service notes from the Acquisition Date up to and including the Closing Date;
and

 

(e)   to the extent that they exist, all other documentation or Records held by
or on behalf of a Seller, including vehicle theft registration documents and
references.

 

“Damages” shall mean any loss, Liability, claim, damage, cost or expense
(including reasonable Third-Party costs of investigation and defense and
reasonable Third-Party attorneys’ fees and expenses), whether or not involving a
Third-Party Claim.

 

“Dealer” means, with respect to any Vehicle Contract and the related Vehicle,
the automobile dealer or its Affiliate that (i) sold the related Vehicle,
(ii) originated the Vehicle Contract, and/or (iii) sold and assigned such
Vehicle Contract to a Seller.

 

“Dealer Agreement” means the agreement pursuant to which a Dealer has
(i) assigned, and a Seller has acquired, a Vehicle Contract, including any short
form purchase agreement authorized by such agreement to affect subsequent
transactions between the parties thereto or (ii) assigned the right to service
and/or collect any payments payable on a Vehicle Contract owned by such Dealer.

 

“Dealer Reserve” shall mean the reserve account established for each Dealer
pursuant to the related Dealer Agreement and that is used to effect the Dealer’s
repurchase of any Vehicle Contract: (i) that is determined by the Sellers to be
uncollectible (in a manner consistent with its internal collection and servicing
procedures); (ii) as to which a Breach has occurred or to Sellers’ Knowledge, is
Threatened; or (iii) for any other reason set forth in such Dealer Agreement.

 

“Disclosure Schedule” shall mean the schedule attached hereto and delivered by
the Sellers to the Buyer contemporaneously herewith, which sets forth the
exceptions to the representations and warranties contained in Article IV hereof
and certain other information called for by this Agreement.  Unless otherwise
specified, each reference in this Agreement to any numbered schedule is a
reference to that numbered schedule which is included in the Disclosure
Schedule.

 

“Effective Time” shall mean the time at which the parties consummate the
transactions contemplated by this Agreement in compliance with the terms and
conditions set forth herein.

 

“Employee” means all full- and part-time employees of the Sellers employed
exclusively in the Business as conducted as of the date hereof.

 

“Employee Plans” means (i) all “employee benefit plans,” as defined in
Section 3(3) of ERISA, and all other material employee benefit arrangements
(including any trusts maintained for such arrangements) relating to the
Employees or the Business, including any such arrangements providing for
severance pay, sick leave, vacation pay, salary continuation for disability,
retirement benefits, deferred compensation, bonus pay, incentive pay, stock
options, hospitalization insurance, medical insurance, life insurance,
scholarships or tuition reimbursements, maintained by the Sellers or their
Affiliates or to which the Sellers or their Affiliates are obligated to
contribute thereunder for current or former Employees, and (ii) all “employee
pension benefit plans,” as defined in Section 3(2) of ERISA, maintained by the
Sellers or any ERISA Affiliate or to which the Sellers or any ERISA Affiliate
have contributed or been obligated to contribute thereunder during the last six
(6) years.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 or any
successor Law, and regulations and rules issued pursuant to that Act or any
successor Law.

 

“ERISA Affiliate” shall mean any entity that is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with, the Sellers or the
Buyer, as applicable, as defined in Section 414(b), (c), (m) or (o) of the Code
or Section 4001(a)(14) or 4001(b) of ERISA.

 

“Facilities” shall mean all Leased Real Property (including the Space Leases
related thereto) and related facilities (and any improvements thereto) used in
the operation of the Business, including the Tangible Personal Property used or
operated by the Sellers or their Affiliate.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Governing Documents” shall mean with respect to any Person: (i) if a
corporation, the articles or certificate of incorporation and the bylaws;
(ii) if a general partnership, the partnership agreement and any statement of
partnership; (iii) if a limited partnership, the limited partnership agreement
and the certificate of limited partnership; (iv) if a limited liability company,
the articles of organization and operating agreement or (v) any amendment or
supplement to any of the foregoing.

 

“Governmental Authorization” shall mean any Consent, license, registration or
permit issued, granted, given or otherwise made available by or under authority
of any Governmental Entity or pursuant to any Law.

 

3

--------------------------------------------------------------------------------


 

“Governmental Entity” shall mean any court, administrative agency or commission
or other federal, state, provincial, local or foreign governmental authority,
instrumentality, agency or commission.

 

 “Insurance Policy” means (i) any comprehensive, collision, fire, theft or other
insurance policy maintained by an Obligor that also lists a Seller as loss payee
with respect to the related Vehicle or (ii) any credit life, involuntary
unemployment, or accident and health insurance maintained by an Obligor in
connection with any Vehicle Contract.

 

“Intellectual Property Rights” shall mean all of the following, owned or used
exclusively by the Sellers or their Affiliates, to the extent they exist:
(i) trademarks and service marks (registered and unregistered), trade dress,
trade names and other names and slogans embodying business goodwill or
indications of origin, all applications or registrations in any jurisdiction
pertaining to the foregoing and all goodwill associated therewith; (ii) patents,
patentable inventions, discoveries, improvements, ideas, know-how, formula
methodology, processes, technology and computer programs, software and databases
(including source code, object code, development documentation, programming
tools, drawings, specifications and data) and all applications or registrations
in any jurisdiction pertaining to any of the foregoing including all re-issues,
continuations, divisions, continuations-in-part, renewals or extensions thereof;
(iii) all trade secrets, including confidential and other non-public
information, and the right in any jurisdiction to limit the use or disclosure
thereof; (iv) copyrights in writings, designs, mask works or other works, and
applications or registrations in any jurisdiction for the foregoing;
(v) database rights; (vi) Internet websites, domain names and registrations or
applications thereof; (vii) licenses, immunities, covenants not to sue and the
like relating to any of the foregoing; (viii) books and records described or
used in connection with any of the foregoing; and (ix) claims or causes of
action arising out of or related to infringement or misappropriation of any of
the foregoing.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” for purposes of this Agreement, an individual will be deemed to have
Knowledge of a particular fact or other matter if that individual is actually
aware of that fact or matter.  A Person (other than an individual or a Seller)
will be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving, or who has at any time served, as a director or
officer of that Person (or in any similar capacity) has, or at any time had,
Knowledge of that fact or other matter.  A Seller will be deemed to have
Knowledge of a particular fact or other matter if any individual who is serving,
or who has at any time served, as a director, officer or Key Employee of that
Seller or legal counsel of Sellers’ Parent that provides legal services to the
Business (or, in each case, in any similar capacity) has, or at any time had,
Knowledge of that fact or other matter.

 

“Law” shall mean any statute, rule, regulation or other provision of law, or any
order, judgment or other direction of a court or other tribunal, or any other
governmental requirement, permit, registration, license or authorization.

 

“Liability” means any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person, whether accrued, absolute, contingent, liquidated or unliquidated.

 

“License” shall mean all Governmental Authorizations necessary or desirable for
the past, present or anticipated conduct of, or relating to the operation of the
Business.

 

“Lien” shall mean any claim, pledge, lien, security interest or other
encumbrance of any kind whatsoever.

 

“Material Adverse Change” or “Material Adverse Effect” shall mean any change,
event or effect that is or could reasonably be expected to be materially adverse
to the business, assets, condition (financial or other), results of operations
or prospects of any party (or the Business, as the case may be) or which
otherwise could reasonably be expected to prevent the consummation of the
transactions contemplated hereby.

 

“Obligor” shall mean, for a Contract, each Person obligated to pay such
Contract.

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Entity or arbitrator.

 

“Ordinary Course of Business” shall mean the ordinary and usual course of the
conduct of the Business as currently conducted and consistent with past
practices and not knowingly in violation of any Law or Order; provided, however,
that a Contract related to the employment of any Active Employee shall not be
deemed to have been entered into in the Ordinary Course of Business.

 

“Person” shall mean an individual, a partnership, a corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Entity.

 

“Preliminary Purchase Price” shall mean the Purchase Price as determined based
on the Interim Balance Sheet prepared as of the month-end immediately preceding
the Closing Date.  For the avoidance of doubt, an example of the application of
the foregoing calculation is set forth in Exhibit A using the Initial Balance
Sheet.

 

4

--------------------------------------------------------------------------------


 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or arbitrator.

 

“Purchased Assets” shall mean substantially all of the assets of the Business,
including the following:

 

(i)            all Facilities;

 

(ii)           all Accounts Receivable;

 

(iii)          all Contracts and related Contract Files except the Contracts and
related Contract Files set forth on Schedule 2.2(d);

 

(iv)          all Licenses or renewals thereof, in each case to the extent
transferable to Buyer, including those listed on Schedule 4.1(d);

 

(v)           to the extent they exist and are in the possession of the Active
Employees or located in the Facilities (or otherwise held by the Sellers’
Representatives in connection with the Business), copies of all data and Books
and Records related to and used exclusively or primarily in the Business
including client customer lists and Records, current and historical operational
data and Records, current and historical financial data and Records,  referral
sources, operating guides and manuals, all Computer Files, creative materials,
advertising materials, sales and promotional materials, studies, reports,
correspondence and other similar documents and Records and, subject to
applicable Law, copies of personnel Records;

 

(vi)          except as set forth in Section 2.2(g), all rights of Sellers
relating to deposits and prepaid expenses, claims for refunds and rights to
offsets in respect thereof, in each case to the extent related to the Business;
and

 

(vii)         all insurance benefits, including rights and proceeds, arising
from or relating to the Purchased Assets or the Assumed Liabilities prior to the
Effective Time, unless expended in accordance with this Agreement.

 

“Purchase Premium” shall equal twenty-three million dollars ($23,000,000).

 

“Purchase Price” shall mean (i) the Net Assets plus (ii) the Purchase Premium.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Recoveries” means, with respect to any Vehicle Contract that has been
charged-off, all monies collected by a Person (from whatever source, including
proceeds of a deficiency balance or insurance proceeds recovered after the
charge-off) on such Contract.

 

“Related Person” means, with respect to (i) a particular individual: (a) each
other member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(c) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (d) any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a similar capacity); and (ii) a
specified Person other than an individual: (a) any Affiliate and (b) any Person
with respect to which such specified Person serves as a general partner or
trustee (or in similar capacity).

 

For purposes of this definition: (i) “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the
rules promulgated under the Securities Act of 1933, as amended; (ii) the
“Family” of an individual includes (a) the individual, (b) the individual’s
spouse, (c) any other natural person who is related to the individual or the
individual’s spouse within the second degree and (d) any other natural person
who resides with such individual; and (iii) “Material Interest” means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of voting securities or other voting interests
representing at least ten percent (10%) of the outstanding voting power of a
Person or equity securities or other equity interests representing at least ten
percent (10%) of the outstanding equity securities or equity interests in a
Person.

 

“Related Security” means, for any Vehicle Contract, all of the Sellers’ right,
title and interest in, to and under (i) the Vehicle related to such Vehicle
Contract; (ii) any Insurance Policies relating to such Vehicle or to the related
Obligor, (iii) all Liens and property subject thereto, if any, purporting to
secure payment of such Vehicle Contract, together with all financing statements
describing any collateral securing such Vehicle Contract, (iv) all guarantees,
letters of credit, insurance and other agreements supporting or securing payment
of such Vehicle Contract, (v) all Ancillary Products related to such Vehicle
Contract, (vi) rights or claims against the applicable Dealer and (vii) all
proceeds of the foregoing.

 

5

--------------------------------------------------------------------------------


 

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other person acting on behalf of, or with the consent of, that
Person.

 

“Space Lease” shall mean any lease or rental agreement pertaining to the
occupancy of any improved space on any land.

 

“Tangible Personal Property” shall mean all machinery, equipment, tools,
furniture, office equipment, computer hardware (except for any email or other
mainframe computer servers that are not used exclusively or primarily in the
Business), supplies, materials and other items of tangible personal property of
every kind owned or leased by the Sellers exclusively or primarily for use in
the operation of the Business, together with any express or implied warranty (to
the extent such warranty is transferable) by the manufacturers or sellers or
lessors of any item or component part thereof and all maintenance records and
other documents relating thereto.

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value-added, alternative or add-on minimum, estimated or
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other manner, and any interest, penalty, addition or additional amount
thereon imposed, assessed or collected by or under the authority of any
Governmental Entity or payable under any tax-sharing agreement or any other
contract or agreement, whether disputed or not.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information (i) relating to Taxes, or (ii) filed with or submitted
to, or required to be filed with or submitted to, any Governmental Entity in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax.

 

“Third Party” means a Person that is not a party to this Agreement.

 

“Third-Party Claim” means any claim against either the Buyer or any of the
Sellers by a Third Party whether or not involving a Proceeding.

 

“Threatened” shall mean, with respect to an action, Proceeding or other matter,
that any demand or statement has been made (in writing or orally, if made to any
of the officers or directors of a Person), or that any other event has occurred
or any other circumstances exist, that would lead a reasonable person to
conclude that such Proceeding or other matter is likely to be asserted,
commenced, taken or otherwise pursued in the future.

 

“Vehicle” means any new and used motor vehicle, light-duty truck, sports utility
vehicle, van or minivan, together with all accessories thereto, the financing of
which gave rise to a Vehicle Contract.

 

“Vehicle Contract” shall mean a motor vehicle retail installment sale Contract
(including any written amendments and assumptions thereto) owned or serviced by
a Seller pursuant to a Dealer Agreement pursuant to which the related Obligor
has (i) agreed to pay the amount financed set forth therein for the purchase of
the related Vehicle and the related finance charge thereon and (ii) granted the
Dealer a security interest in the Vehicle to secure the payment of the amount
financed and the finance charge.

 

1.2.          Other Defined Terms.  The following terms shall have the meanings
defined for such terms in the Sections set forth below:

 

Term

 

Section

“Active Employees”

 

9.1(a)

“Adjustment Amount”

 

2.6

“Assignment and Assumption Agreement”

 

3.2(a)(ii)

“Assumed Liabilities”

 

2.3

“Bill of Sale”

 

3.2(a)(i)

“Buyer Indemnified Parties”

 

10.2

“Closing”

 

3.1

“Closing Balance Sheet”

 

2.7(b)

“Closing Net Assets”

 

2.7(b)

“Competing Business”

 

9.6

“Confidential Information”

 

11.1

“Disclosing Party”

 

11.1

 

6

--------------------------------------------------------------------------------


 

“Excluded Assets”

 

2.2

“Excluded Liabilities”

 

2.4

“Hired Active Employees”

 

9.1(b)

“Initial Net Assets”

 

2.7(a)

“Initial Balance Sheet”

 

4.1(f)

“Interim Balance Sheet”

 

6.1(j)

“Interim Financial Statements”

 

6.1(j)

“Key Employee”

 

7.1(h)(ii)

“Lease and Novation Agreements”

 

3.2(a)(iii)

“Leased Real Property”

 

4.1(l)

“Net Assets”

 

2.7(a)

“Power of Attorney”

 

3.4

“Receiving Party”

 

11.1

“Seller Indemnified Parties”

 

10.3

“Subscriber Agreement”

 

3.2(a)(iv)

“Termination Fee”

 

8.2

“WARN Act”

 

4.1(k)

 

1.3.          Usage.

 

(a)   Interpretation.  In this Agreement, unless a clear contrary interpretation
appears:

 

(i)            the singular number includes the plural number and vice versa;

 

(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

 

(iii)          reference to any gender includes each other gender;

 

(iv)          reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time with the terms thereof;

 

(v)           reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, and reference to
any section or other provision of any Law means that provision of such Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;

 

(vi)          “hereby,” “hereunder,” “hereof,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

 

(vii)         “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(viii)        “or” is used in the inclusive sense of “and/or”;

 

(ix)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and

 

(x)            references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.

 

7

--------------------------------------------------------------------------------


 

(b)   Legal Representation.  The parties negotiated this Agreement with the
benefit of legal representation, and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation hereof.

 

ARTICLE II.  SALE AND PURCHASE

 

2.1.          Purchased Assets.  Upon the terms and subject to the conditions
set forth in this Agreement, on the Closing Date, but effective as of the
Effective Time, the Sellers shall sell, convey, assign, transfer and deliver to
Buyer, and Buyer shall purchase and acquire from Sellers, free and clear of any
Adverse Claims, all of the Sellers’ rights, title and interest in and to all of
the Purchased Assets without recourse, except as otherwise provided herein.

 

2.2.          Excluded Assets.  Notwithstanding anything to the contrary
contained in Section 2.1 or elsewhere in this Agreement, the following assets of
the Sellers exclusively used in or relating to the Business (collectively, the
“Excluded Assets”) are not part of the sale and purchase contemplated hereunder,
are excluded from the Purchased Assets and shall remain the property of the
Sellers after the Closing:

 

(a)   all cash, cash equivalents and short-term investments, including any loan
loss allowance related to the Accounts Receivables;

 

(b)   all minute books, stock Records and corporate seals;

 

(c)   all insurance policies of the Sellers and rights thereunder (except to the
extent specified in the definition of Purchased Assets);

 

(d)   all of the Contracts set forth in Schedule 2.2(d);

 

(e)   all Intellectual Property Rights;

 

(f)    all personnel Records and other Records that the Sellers are required by
Law to retain in their possession; provided, however, subject to obtaining the
Consent of any Employee or other Person, that, to the extent necessary to the
operation of the Business and not in violation of any Law, the Sellers shall
provide copies of such Records to Buyer (at Buyer’s expense);

 

(g)   all claims for refund of Taxes and other governmental charges of whatever
nature;

 

(h)   all rights to or in any judgment, Orders or awards relating to any
Proceeding commenced by the Sellers against Third Parties prior to the Effective
Time;

 

(i)    all Licenses, except to the extent transferred as a Purchased Asset; and

 

(j)    all rights of the Sellers under this Agreement and any of the Ancillary
Agreements.

 

2.3.          Assumed Liabilities.  On the Closing Date, but effective as of the
Effective Time, Buyer shall assume and agree to discharge only the following
Liabilities of the Sellers (collectively, the “Assumed Liabilities”):

 

(a)   any trade account payable incurred by a Seller in the Ordinary Course of
Business between the date of the Initial Balance Sheet and the Closing Date that
remains unpaid as of the Effective Time;

 

(b)   any Liability to the Sellers’ customers incurred by the Sellers in the
Ordinary Course of Business outstanding as of the Effective Time (other than any
Liability arising out of or relating to an act or omission that occurred prior
to the Effective Time);

 

(c)   the aggregate Dealer Reserve balance as set forth on the Closing Balance
Sheet;

 

(d)   any Liability arising after the Effective Time under the Contracts
assigned pursuant to this Agreement (other than any Liability under such
Contracts arising out of or relating to a Breach that occurred prior to the
Effective Time);

 

8

--------------------------------------------------------------------------------


 

(e)   any Liability arising out of or relating to acts or omissions occurring
after the Effective Time relating to any Vehicle Contract set forth on the
Closing Date Data;

 

(f)    any Liability of the Sellers (solely as such Liability relates to the
Business) arising after the Effective Time under any Contract included in the
Purchased Assets that is entered into by any of the Sellers after the date
hereof in the Ordinary Course of Business (other than any Liability under such
Contracts arising out of or relating to a Breach that occurred prior to the
Effective Time);

 

(g)   any other Liability of the Sellers described in Schedule 2.3(g);

 

(h)   any Liability arising with respect to the Purchased Assets after the
Effective Time (other than any Liability related to the Purchased Assets arising
out of or relating to an act or omission that occurred prior to the Effective
Time);

 

(i)    any Liability arising as a result of the execution and performance of the
transactions contemplated under the Subscriber Agreement; and

 

(j)    with respect to any Liability (regardless of whether it is assumed or
excluded pursuant to this Section 2.3 or 2.4, respectively) arising out of any
action or omission by the Sellers prior to the Effective Time, if, ninety (90)
days after the Closing Date, such act or omission is continued by the Buyer, the
proportion of such Liability relating to such acts or omission after the
Effective Time.

 

2.4.          Excluded Liabilities.  Notwithstanding Section 2.3 or any other
provision of this Agreement to the contrary, all Liabilities of the Sellers
(other than the Assumed Liabilities) shall remain the Liabilities of the Sellers
and shall not be assumed by Buyer pursuant hereto (collectively, the “Excluded
Liabilities”).  Without limiting the generality of the foregoing, Excluded
Liabilities shall include the following Liabilities:

 

(a)           any Liability for Taxes arising as a result of the Sellers’
operation of the Business or their ownership of the Purchased Assets prior to
the Effective Time, including any deferred Taxes of any nature;

 

(b)           any Liability under any Contract not assumed by Buyer under
Section 2.3;

 

(c)           subject to Article X, any Liability under any Contract assumed by
Buyer that arises out of or relates to any Breach that occurred prior to the
Effective Time;

 

(d)           any Liability under any Employee Plans or any Liability relating
to payroll, bonus, incentive (including sales commissions), vacation, sick
leave, workers’ compensation, unemployment benefits, pension benefits, employee
stock option or profit-sharing plans, health care plans or benefits or any other
employee plans or benefits of any kind applicable to the Employees (or former
Employees or both);

 

(e)           any Liability under any employment, severance, retention or
termination agreement with any Employee (or former Employee or both) of the
Sellers or any of their Affiliates;

 

(f)            any Liability arising out of or relating to any Employee
grievance arising out of or relating to events that occurred prior to the
Effective Time whether or not the affected Employees are hired by Buyer;

 

(g)           any Liability to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of the Sellers arising out of or relating
to events occurring prior to the Effective Time;

 

(h)           any Liability arising out of any Proceeding pending as of the
Effective Time;

 

(i)            any Liability arising out of any Proceeding commenced after the
Effective Time and arising out of or relating to any occurrence or event
happening prior to the Effective Time;

 

(j)            subject to Section 2.3(j), any Liability arising out of or
resulting from the Sellers’ compliance or non-compliance with any applicable Law
or Order of any Governmental Entity, including non-compliance with any
applicable environmental or health Law;

 

9

--------------------------------------------------------------------------------


 

(k)           any Liability of the Sellers arising out of or resulting from the
consummation of the transactions contemplated by this Agreement or any of the
Ancillary Agreements;

 

(l)            any Liability of the Sellers based upon the Sellers’ actions or
omissions occurring after the Effective Time; and

 

(m)          any Liability of the Sellers not related to the Purchased Assets or
otherwise unrelated to the Business.

 

2.5.          Consideration.  The consideration for the Purchased Assets shall
be (a) the Preliminary Purchase Price plus or minus the Adjustment Amount and
(b) the assumption of the Assumed Liabilities.  At the Closing, Buyer shall
deliver to the Sellers the Preliminary Purchase Price by wire transfer in
immediately available funds in accordance with the wire transfer instructions
delivered to Buyer as provided in Section 3.2(b).  The Adjustment Amount shall
be paid in accordance with Section 2.6.

 

2.6.          Adjustment Amount and Payment.  The “Adjustment Amount” (which may
be a positive or negative number) will be equal to the amount determined by
subtracting the Closing Purchase Price from the Preliminary Purchase Price.  If
the Adjustment Amount is positive, the Sellers shall pay the Adjustment Amount
by wire transfer an account specified by Buyer.  If the Adjustment is negative,
the Buyer shall pay the Adjustment Amount by wire transfer to the account
specified in Section 3.2(b)(i).  Within three (3) Business days after the
calculation of the Closing Net Assets becomes binding and conclusive on the
parties pursuant to Section 2.7, the Sellers or Buyer, as the case may be, shall
make the wire transfer payment provided for in this Section 2.6.

 

2.7.          Adjustment Procedure.

 

(a)   “Net Assets” as of a given date shall mean the amount calculated by
subtracting the book value of Assumed Liabilities as of that date from the book
value of the Purchased Assets as of that date.  The Net Assets of the Sellers as
of the date of the Initial Balance Sheet (the “Initial Net Assets”) was one
hundred five million four hundred eighty-eight thousand eight hundred thirty
dollars ($105,488,830).

 

(b)   The Sellers shall prepare a balance sheet of the Business as of the
Closing Date on the same basis and applying the same accounting principles,
policies and practices that were used in preparing the Initial Balance Sheet
(“Closing Balance Sheet”).  The Sellers shall then determine the Net Assets as
of the Closing Date based upon the Closing Balance Sheet and using the same
methodology as was used to calculate the Initial Net Assets (“Closing Net
Assets”).  The Sellers shall deliver the Closing Balance Sheet and its
determination of the Closing Net Assets to the Buyer within ten (10) Business
Days after the Closing Date.

 

(c)   If within sixty (60) days following delivery of the Closing Balance Sheet
and the Closing Net Assets calculation the Buyer has not given the Sellers
notice of its objection as to the Closing Net Assets calculation (clearly
identifying the basis of such objection), then the Closing Net Assets
calculation shall be binding and conclusive on the parties and be used in
computing the Adjustment Amount and the Closing Purchase Price; provided that
Buyer shall use its Best Efforts to notify the Sellers of any such objection
within five (5) Business Days after determining the basis of such objection
regardless of whether Buyer has completed its audit of the Closing Balance Sheet
as of the date of such determination.

 

(d)   If Buyer timely gives the Sellers such notice of objection, and if Buyer
and the Sellers fail to resolve the issues outstanding with respect to the
Closing Net Assets calculation within sixty (60) days of the Sellers’ receipt of
Buyer’s notice of objection, the parties shall submit any unresolved issues to
arbitration before a single member panel administered by and in accordance with
the rules of the American Arbitration Association.  The parties shall cooperate
with and assist the arbitration panel by providing materials and information
relating to the unresolved issues as requested by the arbitration panel.  The
arbitration panel’s determination shall be final, binding and conclusive on the
parties and shall be used in the Closing Net Assets calculation.  The Sellers
(collectively) and Buyer shall each bear fifty percent (50%) of the fees and
costs of any such arbitration.

 

2.8           Contracts Not Transferable.  Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall be deemed to
constitute an agreement to transfer or assign any Contract if an attempted
transfer or assignment, without the Consent of any Person, would constitute a
Breach thereof or in any way adversely affect the rights of Buyer or Sellers
thereunder.  Each Seller and Buyer shall use its Best Efforts to obtain any
Consent or waiver required to assign

 

10

--------------------------------------------------------------------------------


 

to Buyer all rights, benefits and interests under each Contract being assumed by
Buyer (or make available to Buyer the practical benefit thereof) in a manner to
permit the Business to be conducted in all material respects as currently
conducted following the Effective Time.

 

ARTICLE III.  CLOSING

 

3.1.          Closing.  The purchase and sale provided for in this Agreement
will take place at Buyer’s offices at 245 Perimeter Center Parkway, Suite 600,
Atlanta, GA 30346 commencing at 9:00 a.m. (Eastern Standard Time) on March 1,
2005 or at such other date, time or location as the parties may agree (the
“Closing”).  Notwithstanding the foregoing, the failure to consummate the
transaction contemplated by this Agreement on the date and time and at the place
determined pursuant to this Section 3.1 shall not result in the termination of
this Agreement and shall not relieve any party of any obligation under this
Agreement.  In such situation, the Closing shall occur as soon as practicable,
subject to Article VIII of this Agreement.

 

3.2.          Closing Obligations.  In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing:

 

(a)   The Sellers shall deliver to Buyer:

 

(i)    an executed bill of sale for all of the Tangible Personal Property in the
form attached hereto as Exhibit B (“Bill of Sale”);

 

(ii)   an executed copy of the assignment and assumption agreement relating to
the Contracts in the form attached hereto as Exhibit C (“Assignment and
Assumption Agreement”);

 

(iii)  an executed copy of each lease assignment and assumption agreement in the
form attached hereto as Exhibit D (“Lease Assignment and Assumption Agreements”)
or such other appropriate document or instrument of transfer;

 

a.     an executed copy of the subscriber agreement relating to the Business’
system of record, Supreme, upon terms and conditions mutually acceptable to the
parties (the “Subscriber Agreement”);

 

b.     an executed copy of the transition services agreement upon terms and
conditions mutually acceptable to the parties (the “Transition Services
Agreement”);

 

(vi)  such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance as may be reasonably
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by the Sellers;

 

(vii) a certificate executed by an officer of each of the Sellers as to the
accuracy of their representations and warranties as of the date of this
Agreement and as of the Closing in accordance with Section 7.1(a) and as to
their compliance with and performance of their covenants and obligations to be
performed or complied with at or before the Closing in accordance with
Section 7.1(b); and

 

(viii) a certificate of the secretary of each of the Sellers certifying, as
complete and accurate as of the Closing, attached copies of the Governing
Documents of each Seller, certifying and attaching all requisite resolutions or
actions of each Seller’s board of directors approving (A) the execution and
delivery of this Agreement and the Ancillary Agreements to which they are
parties, (B) the consummation of the transactions contemplated hereby and
(C) certifying to the incumbency and signature of the officer of the Sellers
executing this Agreement and the Ancillary Agreements.

 

(b)   Buyer shall deliver to the Sellers:

 

(i)    the Preliminary Purchase Price by wire transfer to an account specified
by the Sellers in a writing delivered to Buyer at least three (3) Business Days
prior to the Closing Date; and

 

(ii)   an executed Assignment and Assumption Agreement;

 

11

--------------------------------------------------------------------------------


 

(iii)  an executed copy of each Lease Assignment and Assumption Agreement;

 

(iv)  an executed copy of the Subscriber Agreement;

 

(v)   an executed copy of the Transition Services Agreement;

 

(vi)          a certificate executed by an officer of Buyer as to the accuracy
of its representations and warranties as of the date of this Agreement and as of
the Closing in accordance with Section 7.2(a) and as to compliance with and
performance of its covenants and obligations to be performed or complied with at
or before the Closing in accordance with Section 7.2(b); and

 

(vii)         a certificate of the secretary of Buyer certifying, as complete
and accurate as of the Closing, attached copies of the Governing Documents of
Buyer and certifying and attaching all requisite resolutions or actions of
Buyer’s board of directors approving (A) the executing and delivery of this
Agreement and the Ancillary Agreements to which it is a party, (B) the
consummation of the transactions contemplated hereby, and (C) certifying to the
incumbency and signature of the officer of the Buyer executing this Agreement
and the Ancillary Agreements.

 

3.3.          Closing Costs; Transfer Taxes and Fees.  The Sellers
(collectively) and Buyer shall each be responsible for fifty percent (50%) of
any documentary and transfer Taxes imposed because of the transfer of the
Purchased Assets provided for hereunder, regardless of the Person on whom
applicable Law imposes such Taxes.  Each party shall pay any fees and costs or
use Tax they incur as a result of their recording or filing the applicable
conveyance instruments described in Section 3.2.

 

3.4.          Limited Power of Attorney.  The Sellers hereby appoint Buyer, its
agents, employees, successors and assigns, as their attorney-in-fact, which such
appointment is coupled with an interest, with full power of revocation and
substitution by Buyer in the name and stead of each of the Sellers, but on
behalf of Buyer or its assignees, to do any and all of the following with
respect to the Vehicle Contracts: (a) receive, endorse, and collect all
payments, checks, money orders, drafts, or other instruments or documents made
payable to or owed to a Seller in connection with the Vehicle Contracts;
(b) execute on behalf of a Seller, or enforce, release, modify and transfer the
rights, privileges and interests (including security interests) of such Seller
with respect to the Vehicle Contracts including rights with respect to Ancillary
Products and Insurance Policies, if any, and any claims thereunder, and
certificates of title or other title documents or security documents;
(c) enforce and exercise any rights and remedies of a Seller with respect to the
Vehicle Contracts; and (d) to demand, collect and receive any and all Vehicle
Contracts.  On the Closing Date and from time to time thereafter, the Sellers
shall execute such limited powers of attorney in the form attached hereto as
Exhibit E (“Power of Attorney”) and additional instruments and take such other
action as Buyer may reasonably request in order to more effectively effectuate
any of the foregoing.

 

3.5.          Obligor Notices.  The Sellers consent to permit Buyer to advise
each of the Obligors that it has purchased their applicable Vehicle Contract and
that all future payments thereon shall be made to Buyer.  No later than five
(5) Business Days following the Closing Date, the Sellers shall also have the
right to notify each of the Obligors that it has sold their applicable Vehicle
Contract to Buyer.

 

ARTICLE IV.  REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

4.1.          Relating to the Sellers.  Except as set forth on the Disclosure
Schedule, the Sellers hereby represent and warrant to Buyer that, solely as it
relates to the Business, as of (i) the date hereof and (ii) the Closing Date:

 

(a)   Due Organization and Good Standing.  Each of the Sellers is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of its state of incorporation or organization, as the
case may be, with the requisite corporate power and corporate authority to own
or lease and operate its properties and assets related to the Business, and to
carry on the Business as it is now conducted, and to perform its obligations
under the Contracts.  Each Seller is duly qualified to do business as a foreign
corporation or limited liability company, and is in good standing under the laws
of each state or other jurisdiction in which either the ownership or use of the
properties owned or used by it in the Business, or the nature of the activities
conducted by it, requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect on the Business.

 

12

--------------------------------------------------------------------------------


 

(b)   Authority and Capacity.  Each Seller has the full right, power, authority
and capacity to execute, deliver, and perform its obligations under this
Agreement and each of the Ancillary Agreements to which it is a party, to
consummate the transactions contemplated hereby and thereby, and to perform its
respective obligations hereunder and thereunder.  The execution, delivery and
performance of this Agreement and each of the Ancillary Agreements by each
Seller to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, has been duly authorized by all necessary
corporate action.  Assuming the due authorization, execution and delivery of
this Agreement and each of the Ancillary Agreements by the other parties hereto
and thereto, this Agreement and each of the Ancillary Agreements to which each
Seller is a party, is a valid and binding obligation of each Seller, enforceable
against it in accordance with their respective terms, subject to the Bankruptcy
Exception.

 

(c)   Consent; No Proceedings.  Except as set forth on Schedule 4.1(c), none of
the Sellers require Governmental Authorization or Consent from any Person or
Governmental Entity in connection with the execution, delivery, performance,
validity or enforceability of this Agreement and each Ancillary Agreement to
which it is a party or the consummation of the transactions contemplated hereby
or thereby.

 

(d)   Licenses.  The Sellers have and maintain all Licenses necessary for
(i) the Business as currently conducted, (ii) the ownership, use, operation and
maintenance of the Facilities used in the operation of the Business, and
(iii) its performance of this Agreement and the consummation of the transactions
contemplated hereby.  Schedule 4.1(d) sets forth a complete list of all Licenses
used in the operation of the Business and the specific Seller holding such
license.

 

(e)   No Violation.  The Sellers’ execution, delivery and performance of this
Agreement and each of the Ancillary Agreements to which they are a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (i) materially contravene or conflict with any of the Sellers’
Governing Documents, (ii) result in a material Breach of, or constitute a
material default under, any Contract or other agreement or instrument binding on
or affecting the Sellers and the Purchased Assets, (iii) materially contravene
or violate any Law applicable to, binding on or affecting the Sellers or the
Purchased Assets, (iv) cause Buyer to become subject to, or to become liable for
the payment of, any Tax; or (v) result in the creation of any Adverse Claim on
the Purchased Assets.

 

(f)    Financial Statements.  The Sellers have delivered to Buyer: (i) an
unaudited balance sheet of the Business at May 31, 2004 (the “Initial Balance
Sheet”), and the related unaudited statement of income for the months then
ended, and (ii) unaudited balance sheets of the Business at December 31 in each
of the fiscal years 2002 through 2003, and the related unaudited statement of
income for each of the fiscal years then ended.  Except as set forth on
Schedule 4.1(f), these financial statements have been and will be prepared in
accordance with GAAP and fairly present (and the Interim Financial Statements
delivered pursuant to Section 6.1(j) and the Closing Balance Sheet delivered
pursuant to Section 2.7(b) fairly present) the financial condition and the
results of operations of the Business as of the date and for the periods
referred to in such financial statements.  The financial statements referred to
in this Section 4.1(f), the Interim Financial Statements delivered pursuant to
Section 6.1(j) and the Closing Balance Sheet delivered pursuant to
Section 2.7(b) reflect and will reflect the consistent application of the
Sellers’ internal accounting principles throughout the periods involved.  The
financial statements have been and will be prepared from, and are in accordance
with, the accounting Records of the Business.

 

(g)   Litigation.  Except as set forth in Schedule 4.1(g), solely with respect
to the Business, there are no Proceedings pending, or to Sellers’ Knowledge,
Threatened or anticipated (i) against, related to or affecting the Sellers, the
Business or the Purchased Assets, or (ii) that is seeking to delay, limit or
enjoin the transactions contemplated by this Agreement or the Ancillary
Agreements.  To Sellers’ Knowledge, no event has occurred or circumstances exist
that are reasonably likely to give rise to or serve as a basis for the
commencement of any such Proceeding.  The Sellers’ have delivered or made
available to Buyer copies of all pleadings, correspondence and other documents
relating to each Proceeding listed on Schedule 4.1(g).  To Sellers’ Knowledge,
none of the Proceedings listed on Schedule 4.1(g) could have a Material Adverse
Effect on any Seller (as relates to the Business) or the Business.  Solely with
respect to the Business, the Sellers are not in Breach with respect to or
subject to any Order, and there are no unsatisfied judgments against the
Sellers, the Business or the Purchased Assets.

 

(h)   Purchased Assets.  The Sellers have and will transfer good and marketable
title to the Purchased Assets and upon the consummation of the transactions
contemplated hereby, Buyer will acquire good and marketable title to all of the
Purchased Assets, free and clear from any Adverse Claims.

 

13

--------------------------------------------------------------------------------


 

(i)    Contracts.  (i)  Schedule 4.1(i) sets forth a true, complete and correct
list of all material Contracts (excluding the Dealer Agreements) including:

 

A.    any Contract for or relating to the employment of any Key Employee;

 

B.    any Contract that involves performance of services or delivery of goods by
or to any Seller (solely as such service or goods relate to or are used in the
Business) of an amount in excess of $50,000; and

 

C.    any Contract for the lease of personal property used by any Seller in the
Business that obligates such Seller to pay in excess of $50,000 per year.

 

True, complete and correct copies of the aforementioned Contracts have
heretofore been delivered or otherwise made available by the Sellers to the
Buyer.  The Contracts set forth on Schedule 4.1(i) are in full force and effect,
constitute legal, valid and binding obligations of each of the Sellers or their
Affiliates, as the case may be, and are enforceable in all material respects in
accordance with their respective terms, subject to the Bankruptcy Exception. 
Subject to Section 4.1(c), the consummation of the transactions contemplated by
this Agreement will not cause any such Contract to be invalid or unenforceable
following the Closing.  Each Seller has, in all material respects, performed all
of the obligations required by any such Contract to be performed by it to date,
and there exists no Breach, or any event which upon the giving of notice or the
passage of time, or both, would give rise to a claim of a material Breach in the
performance by any Seller or, to Sellers’ Knowledge, any other party, of their
respective obligations thereunder.  The Sellers have not received any written
notice to the effect that it is in Breach or otherwise not in compliance with
any Contract set forth on Schedule 4.1(i).

 

(ii)   True, complete and correct copies of the Dealer Agreements related to the
top fifty (50) Dealers (as measured by accounts receivable balance) and copies
of each form of Dealer Agreement currently used in the Business have been
provided to or made available to the Buyer.  Each Dealer Agreement related to an
outstanding Vehicle Contract (and related Accounts Receivable) is in full force
and effect, constitutes the legal, valid and binding obligation of the Seller
and the Dealer, each as set forth therein, and is enforceable in all material
respects in accordance with its terms, subject to the Bankruptcy Exception. 
Subject to Section 4.1(c), the consummation of the transactions contemplated by
this Agreement will not cause any such Dealer Agreement to be invalid or
unenforceable following the Closing.  Each Seller has, in all material respects,
performed all of the obligations required by any such Dealer Agreement to be
performed by it to date, and there exists no Breach, or any event, which upon
the giving of notice or the passage of time, or both, would give rise to a claim
of a material Breach in such Seller’s performance or, to Sellers’ Knowledge, any
other party, of their respective obligations thereunder.  The Sellers have not
received any written notice or communication to the effect that it is in Breach
or otherwise not in compliance with the terms of any such Dealer Agreement.

 

(j)    Liabilities.  Other than Excluded Liabilities, the Sellers (solely with
respect to the Business) have no material Liabilities due or to become due,
except (i) Liabilities arising in the Ordinary Course of Business under the
Contracts described in Schedule 4.1(i) and the Closing Date Data; and
(ii) Liabilities incurred in the Ordinary Course of Business and in accordance
with this Agreement (none of which relates to any material Breach under any
Contract, breach of warranty, tort, infringement or violation of any Law or
Order or arose out of any Proceeding) and none of which, individually or in the
aggregate, has or would have a Material Adverse Effect on the Business or the
Purchased Assets.

 

(k)   Employees.

 

(i)            Except as set forth in Schedule 4.1(k):

 

A.    none of the Employees are represented by any labor union;

 

B.    the Sellers are not subject to any collective bargaining arrangement with
respect to any Employee;

 

14

--------------------------------------------------------------------------------


 

C.    none of the Employee Plans is a “defined benefit plan” within the meaning
of Section 3(35) of ERISA nor do the Sellers participate in any “multi-employer
plan” within the meaning of Section 3(37) of ERISA;

 

D.    each of the Employee Plans are in compliance in all material respects with
terms of each such Employee Plan and applicable Law; and

 

E.     no Liabilities exist or are reasonably expected to exist under any
Employee Plan that, individually or in the aggregate, would have a Material
Adverse Effect on the transactions contemplated by this Agreement.

 

(ii)           the Sellers shall indemnify and hold Buyer harmless from and
against any Damages suffered as a result of any failure to give any notice to
the Employees required by the Worker Adjustment and Retraining Notification Act
(the “WARN Act”), provided such notice is required as a result of any action by
the Sellers on or prior to the Closing Date.

 

(iii)          A complete list of all Employees, by name, hire date and position
as of the date hereof is set forth in Schedule 4.1(k).  The Sellers shall not
release any other personnel information without having first obtained the
written consent of the respective Employee.

 

(l)    Leased Real Property.  Schedule 4.1(l) lists all Space Leases (including
the property address, landlord or lessor name, tenant or lessee name, term,
expiration date and rental expense) for all real property used in connection
with and for the operation of the Business to which a Seller or one of their
Affiliates is a party (“Leased Real Property”).  The Sellers have delivered true
and complete copies of the Space Leases related to the Leased Real Property
listed in Schedule 4.1(l) to the Buyer.  The Sellers or their Affiliates have a
valid and existing Space Lease for each Leased Real Property set forth on
Schedule 4.1(l).  All Space Leases covering any of the Leased Real Property are
valid and enforceable by the Sellers or their Affiliates, as the case may be, in
accordance with their respective terms, are in full force and effect, and have
not been materially modified, supplemented or terminated except as set forth in
Schedule 4.1(l) and there is not a material Breach by the Sellers or their
Affiliates, as the case may be, under any such Space Lease, or to Sellers’
Knowledge, by any landlord or lessor under any such Space Lease.  The Leased
Real Property represents all of the real property used by the Sellers in their
operation of the Business.

 

(m)  Tax Returns; Taxes.  Solely with respect to the Business, the Sellers or
their Affiliates have filed or caused to be filed on a timely basis all material
Tax Returns and all material reports with respect to Taxes that are or were
required to be filed pursuant to applicable Law.  All Tax Returns and reports
filed by the Sellers or their Affiliates with respect to the Business are true,
correct and complete in all material respects.  There are no Adverse Claims on
any of the Purchased Assets that arose in connection with any failure (or
alleged failure) to pay any Tax, and the Sellers have no Knowledge of any basis
for assertion of any claims attributable to Taxes that, if adversely determined,
would result in any such Adverse Claim.

 

(n)   Compliance with Law.  The Sellers, in the conduct of the Business, have
not violated any and are in compliance with all applicable Laws and Orders
relating to the Purchased Assets or the Business, except where the violation or
failure to comply, individually or in the aggregate, would not have a Material
Adverse Effect on the Purchased Assets or the Business.  To Sellers’ Knowledge,
no event has occurred or circumstances exist that may reasonably be thought to
constitute or result in a violation by any Seller of any Law or Order relating
to the Purchased Assets or the Business in any material respect.  The Sellers
have not received any written notice to the effect that they are not in
compliance with any such Laws or Orders.

 

(o)   No Material Adverse Change.  Since May 31, 2004, there has not been any
material adverse change in the business, operations, prospects, assets, results
of operation or condition (financial or other) of the Sellers (solely as it
relates to the Business), and, to Sellers’ Knowledge, no event has occurred or
circumstances exists that could result in a Material Adverse Change or otherwise
affect the Sellers’ ability to perform their obligations under this Agreement.

 

(p)   Accuracy of Information.  The representations and warranties set forth in
this Article IV and the data contained in the documents referenced on
Schedule 4.1(p) are true, accurate and complete in all material respects, the

 

15

--------------------------------------------------------------------------------


 

other representations and warranties made by the Sellers in this Agreement do
not contain any untrue statement of material fact or omit any material fact
necessary in order to make any statement contained herein, in the light of the
circumstances in which they are being made, not misleading; provided, however,
that the representations in this Section 4.1(p) shall not apply to any
information that constitutes projections, predictions, pro forma or other
forward looking statements of any nature.

 

(q)   Brokers’ or Finders’ Fees.  None of the Sellers have incurred any
obligation or Liability for brokerage or finders’ fees or agents’ commissions or
other similar payment in connection with the transactions contemplated hereby.

 

(r)    Sufficiency of Assets.  Solely as of the Closing Date, the Purchased
Assets and the Assumed Liabilities, together with the services provided pursuant
to the Subscriber Agreement and Transition Services Agreement, constitute all of
the assets necessary to operate the Business in substantially the same manner
operated by the Sellers prior to the Effective Time.

 

4.2.          Vehicle Contracts.  As of the Closing Date, the Sellers hereby
represent and warrant to Buyer with respect to each Vehicle Contract that:

 

(a)   Good Title.  Immediately prior to and up until the transfer and assignment
herein contemplated, the Sellers legally own outright and have good and
marketable title to all of the Vehicle Contracts, free and clear of all Adverse
Claims.  The Sellers have not sold, assigned or otherwise transferred any right
or interest in or to the Vehicle Contracts and have not pledged the Vehicle
Contracts as collateral for any debt or other purpose.  Upon payment of the
Preliminary Purchase Price hereunder, Buyer shall acquire good and marketable
title to the Vehicle Contracts.  Except as set forth on Schedule 4.1(g), there
are no judgments against the Sellers or any pending Proceeding that could become
a Lien against the Vehicle Contracts or could otherwise create or result in an
Adverse Claim in, of or on the Vehicle Contracts in favor of any Person other
than Buyer.  The Closing Date Data sets forth all of the Vehicle Contracts
outstanding as of the Closing Date.

 

(b)   Compliance with Law.

 

(i)    Each Vehicle Contract complies, in all material respects, with all
applicable local, state and federal Laws relating to written disclosures
required in motor vehicle retail installment contracts, including the federal
Truth-in-Lending Act and Regulation Z promulgated thereunder.

 

(ii)   Assuming the due authorization, execution and delivery by each party to a
Vehicle Contract and the applicable Dealer’s compliance with all Laws applicable
to the sale and origination of motor vehicle retail installment contracts
(excluding the Laws set forth in subsection (a)(i) above from such assumption),
each Vehicle Contract is in full force and effect and, as of the Acquisition
Date, constituted the legal, valid and binding obligation of the applicable
Seller and the related Obligor and is enforceable in all material respects in
accordance with its terms, subject to the Bankruptcy Exception.  The Sellers
have not received any written notice or communication to the effect that any
Dealer, prior to the Acquisition Date, or that any Seller, since the Acquisition
Date, is in Breach of or otherwise not in compliance with the terms of any such
Vehicle Contract.

 

(iii)  The collection and servicing of the Vehicle Contracts have, from the
applicable Acquisition Date, continuously complied with all applicable federal
and state Laws relating to the collection and servicing of motor vehicle retail
installment contracts, including the Fair Credit Reporting Act and the Federal
Trade Commission’s Rule on Credit Practices.

 

(c)   No Amounts Owing.  Except for the Dealer Reserves and the Liabilities
described as “Other Liabilities” set forth on the Closing Balance Sheet, there
are no holdbacks, participations, fees or other monetary obligations due or
owing to and payable by a Seller to a Dealer, insurance carrier or Third Party
service provider, contingent or otherwise, with respect to any Vehicle Contract.

 

16

--------------------------------------------------------------------------------


 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES OF BUYER

 

5.1           Buyer.  Buyer hereby represents and warrants to the Sellers that,
as of (i) the date hereof and (ii) the Closing Date:

 

(a)   Due Organization and Good Standing.  Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
state of Georgia, with the requisite corporate power and corporate authority to
carry on its operations as presently conducted.  Buyer is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or jurisdiction in which either the ownership or servicing of the Vehicle
Contracts requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect on the Business.

 

(b)   Authority and Capacity.  The Buyer has the full right, power, authority
and capacity to execute, deliver, and perform its obligations under this
Agreement and the Ancillary Agreements to which it is a party and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance of this Agreement and each of the Ancillary Agreements to which it
is a party by Buyer, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate
action.  Assuming the due authorization, execution and delivery of this
Agreement and the Ancillary Agreements by the other parties hereto and thereto,
this Agreement and each of the Ancillary Agreements to which Buyer is a party,
is a valid and binding obligation of the Buyer, enforceable against it in
accordance with their respective terms, subject to the Bankruptcy Exception.

 

(c)   Consent; No Proceedings.  Except as set forth on Schedule 5.1(c), Buyer
requires neither Governmental Authorization nor Consent from any Person or
Governmental Entity in connection with the execution, delivery, performance,
validity or enforceability of this Agreement and each Ancillary Agreement to
which it is a party.  There is no pending claim, cause of action, suit or
Proceeding presently pending or, to Buyer’s Knowledge, Threatened against Buyer
that would have a Material Adverse Effect on the transactions contemplated by,
or Buyer’s ability to perform its obligations under, this Agreement or any of
the Ancillary Agreements to which it is a party.

 

(d)   Brokers’ or Finders’ Fee.  Buyer has not incurred any obligation or
Liability for brokers’ or finders’ fees or agents’ commissions or other similar
payment in connection with the transactions contemplated by this Agreement.

 

ARTICLE VI.  COVENANTS

 

6.1           Covenants of the Sellers.  Between the date of this Agreement and
the Closing Date, the Sellers hereby covenant and agree to the following:

 

(a)   Compliance with Law.  The Sellers shall at all times comply in all
material respects with all federal, state and local Laws and all Orders
applicable to them, the Purchased Assets or obligations under this Agreement.

 

(b)   Preservation of Existence.  The Sellers shall use their Best Efforts to
preserve and maintain their existence, rights, franchises and privileges in the
jurisdiction of their organization, and qualify and remain qualified in good
standing as a foreign organization in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification could have a Material Adverse Effect on the enforceability of the
Purchased Assets, the Business or the ability of the Sellers to perform their
obligations under this Agreement.  The Sellers shall provide Buyer with notice
immediately upon any change in their state of organization or any change in
their principal places of business.

 

(c)   Access.  The Sellers shall permit Buyer and its Representatives to have
reasonable access during regular business hours, with at least three
(3) Business Days prior advance notice, to the Leased Real Property, Books and
Records, Contracts and other Purchased Assets and the Sellers shall, upon
Buyer’s reasonable request, provide to Buyer and its Representatives, to the
extent it exists or is obtainable, operating data regarding the Business
consistent with the operating data it provided to Buyer prior to the date
hereof.

 

17

--------------------------------------------------------------------------------


 

(d)   No Adverse Claim.  Except as provided herein, the Sellers shall not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create any
Adverse Claim upon or with respect to, any Contracts or Purchased Assets sold to
Buyer hereunder or any Collections related to such Contracts.

 

(e)   Post-Closing Payments.  All Collections received by the Sellers after the
Closing Date with respect to any Contract shall be promptly turned over to Buyer
no later than five (5) Business Days from receipt.  After the Closing Date,
Buyer shall not accept any payments on behalf of the Sellers or their
Affiliates.  In the event that Buyer collects any payments, it shall forward
them to the Sellers within five (5) Business Days after receipt.

 

(f)    No Negotiation.  Until such time as this Agreement shall be terminated
pursuant to Section 8.1, the Sellers shall not, directly or indirectly, solicit
or initiate any inquiries or proposals from, negotiate with or provide any
non-public information to any Person (other than Buyer) relating to the Business
or the Purchased Assets.

 

(g)   Operations.  The Sellers shall:

 

(i)    continue to conduct the Business in the Ordinary Course of Business;

 

(ii)   continue to use their Best Efforts to preserve intact the Business’
current organization, keep available the services of the Business’ officers,
Employees and agents and maintain its relations and good will with the Business’
Dealers, suppliers, customers, landlords, creditors, Employees, agents and
others having a relationship with the Business; provided, that, except as set
forth in Section 6.1(g)(iii) and (iv), nothing in this Section 6.1(g) shall
prohibit the Sellers from hiring, terminating or otherwise making any
Employee-related decisions in the Ordinary Course of Business;

 

(iii)  not terminate any Key Employee unless for cause (other than for
performance);

 

(iv)  not materially increase the salaries of the Employees, unless such
increase was contemplated prior to the date hereof;

 

(v)   continue to use their Best Efforts to maintain the Purchased Assets in a
state of repair and condition that complies with all applicable Laws and is
consistent with the requirements and normal conduct of the Business;

 

(vi)  continue to comply with all applicable Laws, Orders and contractual
obligations applicable to the operations of the Business;

 

(vii) cooperate with Buyer and assist Buyer in identifying the Licenses required
by Buyer to operate the Business from and after the Closing Date and either
transfer the Business’ existing Licenses to Buyer, where permissible, or provide
reasonable assistance in Buyer’s efforts to obtain new Licenses; and

 

(viii)  continue to maintain all Books and Records in the Ordinary Course of
Business.

 

(h)   Required Approvals.  As promptly as practicable after the date of this
Agreement, the Sellers shall make all filings required by Law to be made by them
in order to consummate the transactions contemplated by this Agreement.  The
Sellers shall cooperate with Buyer and its Representatives with respect to all
filings Buyer elects to make or, pursuant to applicable Law, shall be required
to make in connection with the transactions contemplated by this Agreement.

 

(i)    Payment of Liabilities.  The Sellers shall continue to pay or otherwise
satisfy in the Ordinary Course of Business all of its Liabilities and
obligations.  Buyer and the Sellers hereby waive compliance with the
bulk-transfer provisions of the Uniform Commercial Code (or other similar law)
in connection with the transactions contemplated in this Agreement.

 

(j)    Interim Financial Statements.  Until the Closing Date, the Sellers shall
deliver to Buyer within ten (10) Business Days after the end of each month a
copy of the unaudited balance sheet (the “Interim Balance Sheet”) and related
unaudited income statement of the Business (together with the Interim Balance
Sheet, the “Interim Financial Statements”), for such month prepared in
accordance with GAAP (except as set forth on Schedule 4.1(f)) and which sets
forth a calculation of the Net Assets as of the date of such Interim Financial
Statements.

 

18

--------------------------------------------------------------------------------


 

(k)   Best Efforts.  The Sellers shall use their Best Efforts to cause the
conditions in Section 7.1 to be satisfied.

 

6.2.          Covenants of Buyer.  Between the date of this Agreement and the
Closing Date, Buyer hereby covenants and agrees to the following:

 

(a)   Required Approvals.  As promptly as practicable after the date of this
Agreement, Buyer shall make all filings required by Law to be made by it in
order to consummate the transactions contemplated by this Agreement.  The Buyer
shall cooperate with the Sellers and their Representatives with respect to all
filings the Sellers elect to make or, pursuant to applicable Law, shall be
required to make in connection with the transactions contemplated by this
Agreement.

 

(b)   Best Efforts.  Buyer shall use its Best Efforts to cause the conditions in
Section 7.2 to be satisfied.

 

ARTICLE VII.  CONDITIONS TO PURCHASE

 

7.1.          Buyer’s Condition Precedent.  Buyer’s obligation to consummate the
transactions contemplated hereby is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived in
writing by Buyer, in whole or in part):

 

(a)   Accuracy of Representations.

 

(i)    All of the Sellers’ representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall have been accurate in all material respects as
of the date of this Agreement, and shall be accurate in all material respects as
of the Effective Time as if then made.

 

(ii)   Each of the representations and warranties in Sections 4.1(b) and 4.1(e),
and each of the representations and warranties in this Agreement that contains
an express materiality qualification, shall have been accurate in all respects
as of the date of this Agreement, and shall be accurate in all respects as of
the Effective Time as if then made, without giving effect to any supplement to
the Disclosure Schedule.

 

(b)   Sellers’ Performance.  All of the covenants and obligations that the
Sellers are required to perform or to comply with pursuant to this Agreement at
or prior to the Closing (considered collectively), and each of these covenants
and obligations (considered individually), shall have been duly performed and
complied with in all material respects.

 

(c)   Additional Documents.  The Sellers shall have caused the documents and
instruments required by Section 3.2(a) and the following documents to be
delivered (or tendered subject only to Closing) to Buyer:

 

(i)    a good standing certificate or similar certificate for each of the
Sellers issued by their state of incorporation or organization, as the case may
be, as of a recent date acceptable to Buyer;

 

(ii)   the Governing Documents and all amendments thereto of each Seller, duly
certified as of a recent date by each Seller’s secretary; and

 

(iii)  such other documents as Buyer may reasonably request for the purpose of:

 

A.    evidencing the accuracy of any of the Sellers’ representations and
warranties;

 

B.    evidencing the performance by the Sellers of, or the compliance by Sellers
with, any covenant or obligation required to be performed or complied with by
them;

 

C.    evidencing the satisfaction of any condition referred to in this
Section 7.1; or

 

19

--------------------------------------------------------------------------------


 

D.    otherwise facilitating the consummation or performance of any of the
transactions contemplated in this Agreement and the Ancillary Agreements.

 

(d)   No Proceedings.  Since the date of this Agreement, there shall not have
been commenced or Threatened against Buyer, or against any Related Person of
Buyer, any material Proceeding (i) involving any challenge to, or seeking
Damages or other relief in connection with, any of the transactions contemplated
hereby or (ii) that may have the effect of preventing, delaying, making illegal,
imposing limitations or conditions on or otherwise interfering with any of the
transactions contemplated hereby.

 

(e)   No Conflict.  Neither the consummation nor the performance of any of the
transactions contemplated hereby will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a material
violation of or cause Buyer or any Related Person of Buyer to suffer any adverse
consequence under (a) any applicable Law or Order or (b) any Law or Order that
has been published, introduced or otherwise proposed by or before any
Governmental Entity.

 

(f)    Governmental Authorizations.  Buyer shall have received all of the
Governmental Authorizations (including any Licenses) necessary or desirable to
allow Buyer to operate the Business from and after the Effective Time.

 

(g)   Consents.  All Consents from any Person pursuant to the terms of any
Contract or otherwise necessary to consummate the transactions contemplated by
this Agreement shall have been duly obtained.

 

(h)   Employees.

 

(i)    Except for the excluded or transferred Employees set forth on
Schedule 9.1(a), substantially all of the Employees shall be available for
hiring by Buyer on and as of the Closing Date.  Subject to Section 9.1,
substantially all of the Employees who are offered employment by Buyer shall
have accepted such offer in accordance with the terms of this Agreement.

 

(ii)   Rick Potter and four of the remaining five Employees set forth on
Schedule 7.1(h)(ii) (each a “Key Employee”) shall have accepted employment with
the Buyer on terms satisfactory to the Buyer and such Key Employees.

 

(i)    Financing.  Buyer shall have negotiated and executed an agreement with a
Third-Party finance company or bank in order to pay seventy-five percent (75%)
of the Preliminary Purchase Price to Sellers at the Closing in accordance with
Section 2.5 hereof.

 

7.2.          Sellers’ Condition Precedent.  The Sellers’ obligation to
consummate the transactions contemplated hereby is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived in writing by the Sellers in whole or in part):

 

(a)   Accuracy of Representations.  All of Buyer’s representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), shall have been
accurate in all material respects as of the date of this Agreement and shall be
accurate in all material respects as of the Effective Time as if then made.

 

(b)   Buyer’s Performance.  All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.

 

(c)   Additional Documents.  Buyer shall have caused the documents and
instruments required by Section 3.2(b) and the following documents to be
delivered (or tendered subject only to Closing) to the Sellers:

 

(i)    a good standing certificate or similar certificate for Buyer issued by
the state of organization as of a recent date acceptable to the Sellers;

 

20

--------------------------------------------------------------------------------


 

(ii)   the Governing Documents and all amendments thereto of Buyer, duly
certified as of a recent date by Buyer’s Secretary; and

 

(iii)  such other documents as the Sellers may request for the purpose of:

 

A.    evidencing the accuracy of any representation or warranty of Buyer;

 

B.    evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer;

 

C.    evidencing the satisfaction of any condition referred to in this
Section 7.2; or

 

D.    otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement and the Ancillary Agreements.

 

(d)   No Injunction.  There shall not be in effect any Law or any injunction or
other Order that (i) prohibits the consummation of the transactions contemplated
hereby and (ii) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.

 

(e)   No Proceedings.  Since the date of this Agreement, there shall not have
been or commenced or Threatened against the Sellers, or against any Related
Person of the Sellers, any material Proceeding (i) involving any challenge to,
or seeking Damages or other relief in connection with, any of the transactions
contemplated hereby or (ii) that may have the effect of preventing, delaying,
making illegal, imposing limitations or conditions on or otherwise interfering
with any of the transactions contemplated hereby.

 

(f)    Licenses.  Buyer shall have received all of the Licenses or other
Government Authorizations necessary to facilitate the transactions contemplated
hereby.

 

ARTICLE VIII.  TERMINATION

 

8.1.          Termination Events.  By notice given prior to or at the Closing,
subject to Section 8.3, this Agreement may be terminated as follows:

 

(a)   by Buyer if a material Breach of any provision of this Agreement has been
committed by the Sellers and such Breach has not been waived by Buyer;

 

(b)   by the Sellers if a material Breach of any provision of this Agreement has
been committed by Buyer and such Breach has not been waived by the Sellers;

 

(c)   by Buyer if any condition in Section 7.1 has not been satisfied as of the
date specified for Closing in the first sentence of Section 3.1 or if
satisfaction of such a condition by such date is, or subsequent to such date
becomes, impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement), and Buyer has not waived such condition on or
before such date or such subsequent date;

 

(d)   by the Sellers if any condition in Section 7.2 has not been satisfied as
of the date specified for Closing in the first sentence of Section 3.1 or if
satisfaction of such a condition by such date is, or subsequent to such date
becomes, impossible (other than through the failure of the Sellers to comply
with their obligations under this Agreement), and the Sellers have not waived
such condition on or before such date or such subsequent date;

 

(e)   by mutual consent of Buyer and the Sellers;

 

(f)    by Buyer if the Closing has not occurred on or before April 29, 2005, or
such later date as the parties may agree upon, unless the Buyer is in material
Breach of this Agreement; or

 

(g)   by the Sellers if the Closing has not occurred on or before April 29,
2005, or such later date as the parties may agree upon, unless the Sellers are
in material Breach of this Agreement.

 

21

--------------------------------------------------------------------------------


 

8.2.          Termination Fee.  If this Agreement is not consummated as a result
of Buyer’s failure to satisfy the financing condition set forth in
Section 7.1(i) and is subsequently terminated by Buyer pursuant to
Section 8.1(c), Buyer shall immediately pay the Sellers a termination fee equal
to two million dollars ($2,000,000) (the “Termination Fee”).  Notwithstanding
anything to the contrary contained herein, if Buyer becomes obligated to pay the
Termination Fee pursuant to this Section 8.2, such Termination Fee shall
constitute full settlement of any and all of the Damages of the Sellers under
this Agreement in respect of a termination pursuant to Section 8.1(c) as a
result of the failure to satisfy or waive the condition set forth in
Section 7.1(i) and shall be the sole measure of Damages with respect to such
termination.

 

8.3.          Effect of Termination.  Each party’s right of termination under
Section 8.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of such right of termination will not be an
election of remedies.  If this Agreement is terminated pursuant to Section 8.1,
all obligations of the parties under this Agreement will terminate, except that
the obligations of the parties in Sections 8.2 and 8.3 and Articles X and XI
will survive, provided, however, that, if this Agreement is terminated because
of a Breach of this Agreement by the non-terminating party or because one or
more of the conditions to the terminating party’s obligations under this
Agreement is not satisfied as a result of the party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies shall survive such termination unimpaired.

 

ARTICLE IX.  ADDITIONAL COVENANTS

 

9.1.          Employees and Employee Benefits.

 

(a)   Information on Active Employees.  For purpose of this Agreement, the term
“Active Employees” shall mean all Employees employed immediately prior to the
Closing Date, but excluding Employees on temporary leave of absence, including
family or medical leave, military leave, personal, short-term disability,
workers’ compensation, pregnancy leave or any other Employees the Sellers
designate as excluded or inactive Employees.  Notwithstanding the foregoing, any
Employees excluded in the preceding sentence shall be deemed Active Employees if
and when they return to work within ninety (90) days after the Closing Date. 
Schedule 9.1(a) sets forth a complete list of all Active Employees and a list of
all excluded or inactive Employees.

 

(b)   Employment of Active Employees by Buyer.

 

(i)            Prior to the Closing Date, to be effective as of the Effective
Time, Buyer shall offer employment to all of the Active Employees upon the terms
and conditions described below.  Buyer shall provide the Sellers with a list of
Active Employees to whom Buyer has made an offer of employment that has been
accepted and which shall be effective at the Effective Time (the “Hired Active
Employees”). Subject to the provisions of this Section 9.1, Hired Active
Employees shall be subject to the employment terms, conditions and
rules applicable to other similarly-situated employees of Buyer.  Nothing
contained in this Agreement shall be construed as an employment contract between
the Buyer and any Active Employee or Hired Active Employee.

 

(ii)                           After the date hereof until the Closing Date,
Buyer may speak with Employees (including Key Employees and other members of the
management team of the Business) during normal working hours.  Buyer shall be
solely responsible for any activity in connection with such discussions. Buyer
shall indemnify and hold the Sellers and their Affiliates harmless from and
against any Damages, resulting or arising from Buyer’s acts or omissions in
connection with such discussions.

 

(iii)                          Seller agrees that Buyer shall have the right to
conduct orientation sessions with Hired Active Employees as soon as reasonably
practicable and in any event within thirty (30) days after execution of this
Agreement; provided that Sellers shall have the right to have their
Representatives present at any such sessions. The orientation sessions may
include personal appearances by Buyer’s senior management and will cover
subjects such as Buyer’s employee benefit plans, including any business
retention, sales incentive or other program specifically designed for Active
Employees (or any Employee who subsequently becomes an Active Employee who
become Hired Active Employees after the Effective Time.  Buyer shall indemnify
and hold the Sellers and their Affiliates harmless from and against any Damages,
resulting or arising from Buyer’s acts or omissions in connection with such
orientation sessions.

 

22

--------------------------------------------------------------------------------


 

(iv)                          For a period of one (1) year following the Closing
Date, the Sellers and their Affiliates will not directly solicit any Hired
Active Employee to again become an employee of the Sellers; provided, however,
that the Sellers shall not be prohibited from hiring a Hired Active Employee
terminated by Buyer or if such Hired Active Employee contacts the Sellers or one
of their Affiliates to seek hiring or retention, whether in response to general
advertising or otherwise.

 

(c)   Salaries and Benefits.  Each Hired Active Employee shall be provided
employment with the Buyer subject to the following initial terms and conditions:

 

(i)    Base salary or hourly wage shall be at least equivalent to the base
salary or hourly wage paid by the Sellers to such Hired Active Employee as of
the close of business on the Business Day prior to the Closing Date.

 

(ii)   Except as otherwise specifically provided herein, Hired Active Employees
shall be provided employee benefits that are no less favorable in the aggregate
than those provided to similarly situated employees of Buyer. Buyer shall
provide each Hired Active Employee with credit for such Hired Active Employee’s
period of service with the Sellers towards the calculation of eligibility and
vesting for such purposes as vacation, severance, medical, dental or other
welfare plans and other benefits, and participation and vesting in Buyer’s
qualified profit-sharing and 401(k) plans, as such plans may exist.

 

(iii)  Each Hired Active Employee who otherwise satisfies the eligibility
criteria of Buyer’s employee benefit plans shall be eligible to participate in
the medical, dental, or other welfare plans of Buyer, as such plans may exist,
as of the Effective Time and any pre-existing conditions provisions of such
plans shall be administered in accordance with the Health Insurance Portability
and Accountability Act of 1996 with respect to any such Hired Active Employees.

 

(iv)  With respect to any Employee on temporary leave of absence who is not an
Active Employee as of the Effective Time, upon conclusion of his or her
temporary leave of absence within ninety (90) days of the Closing Date, such
Employee shall be deemed to be an Active Employee and shall be offered
employment by Buyer, subject to the terms and conditions of this Section 9.1 and
the Buyer’s plans and policies and applicable Law, at a base salary or hourly
wage at least equivalent to the base salary or hourly wage paid by the Seller to
such Employee when he or she went on leave and shall otherwise be treated as a
Hired Active Employee.

 

(v)   Buyer shall be responsible for all severance obligations arising out of
the termination of any Hired Active Employee’s employment after the Closing Date
in accordance with Buyer’s severance plan, policies and procedures with credit
for the period of years of credited service towards the calculation of benefits
determined in accordance with Section 9.1(c)(ii) of this Agreement; provided,
however, if, before the one (1) year anniversary of the Closing Date, any Hired
Active Employee experiences a reduction in base salary, a work site relocation
of more than thirty (30) miles or a termination of employment by Buyer for any
reason other than cause (as defined by Buyer’s personnel policies and
procedures), such Hired Active Employee shall be entitled to severance pay in an
amount at least equivalent to the severance pay the Hired Active Employee would
have received under the Sellers’ (or their Affiliates’) Employee Plans had such
employee been eligible for payments under such plans.

 

(vi)  Except as provided herein, the Sellers shall pay, discharge, and be
responsible for (A) all salary and wages, bonus and incentive plans arising out
of employment of the Hired Active Employees through the Closing Date (and any
payroll Tax and reporting obligations thereon), and (B) any employee benefits
(including, but not limited to, accrued vacation) arising under the Sellers’
Employee Plans and employee programs prior to the Closing Date (but not
including medical benefits, if any, to Hired Active Employees who retire after
the Closing Date), including benefits with respect to claims incurred prior to
the Closing Date but reported after the Closing Date. From and after the Closing
Date, Buyer shall pay, discharge, and be responsible for all salary, wages, and
benefits arising out of or relating to the employment of the Hired Active
Employees by Buyer from and after the Closing Date (and any payroll Tax and
reporting obligations thereon), including all claims for welfare benefits plans
incurred after the Closing Date. Claims are

 

23

--------------------------------------------------------------------------------


 

incurred as of the date services are provided or disability payments are
accrued, notwithstanding when the injury or illness may have occurred.

 

(d)   Sellers’ Retirement Plans.  All Hired Active Employees who are vested
participants in the Sellers’ retirement plans shall retain their accrued
benefits under such retirement plans as of the Closing Date, and the Sellers (or
their retirement plans) shall retain sole Liability for the payment of such
benefits as and when such Hired Active Employees become eligible therefore under
such plans.

 

(e)   No Transfer of Assets.  The Sellers shall not make any transfer of pension
or other employee benefit plan assets to Buyer.

 

(f)    General Employee Provisions.

 

(i)    The Sellers and Buyer shall give any notices required by applicable Law
and take whatever other actions with respect to the plans, programs and policies
described in this Section 9.1 as may be necessary to carry out the arrangements
described in this Section 9.1.

 

(ii)   The Sellers and Buyer shall give notice to all Hired Active Employees
that, except as otherwise provided for herein, all benefits and/or accruals
previously provided under the Employee Plans shall terminate on the Closing Date
and all future benefits and/or accruals thereafter shall be provided under
Buyer’s employee plans.

 

(iii)  The Sellers and Buyer shall provide each other with such plan documents
and summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 9.1.

 

(iv)  If any of the arrangements described in this Section 9.1 are determined by
the IRS or other Governmental Entity to be prohibited by Law, the Sellers and
Buyer shall modify such arrangements to as closely as possible reflect their
expressed intent and retain the allocation of economic benefits and burdens to
the parties contemplated herein in a manner that is not prohibited by Law.

 

(v)   Buyers shall not have any responsibility, Liability or obligation, whether
to Active Employees, former Employees, their beneficiaries or to any other
Person, with respect to any Employee Plans, practices, programs or arrangements
(including the establishment, operation or termination thereof and the
notification and provision of COBRA coverage extension) maintained by the
Sellers.

 

9.2.          Dealer Reserves.  After the Effective Time, Buyer or its Affiliate
shall manage and administer the Dealer Reserves in a manner consistent with the
terms and conditions of the Dealer Agreements and in the Ordinary Course of
Business as conducted by the Sellers prior to the Effective Time.  Buyer shall
hold the Sellers and their Affiliates harmless from and against any Damages
resulting or arising from Buyer’s acts or omissions in connection with the
management and administration of the Dealer Reserves after the Effective Time. 
The Sellers, jointly and severally, shall hold the Buyer and its Affiliates
harmless from and against any Damages resulting or arising from the Sellers’
acts or omissions in connection with the management and administration of the
Dealer Reserves prior to the Effective Time.

 

9.3.          Assistance in Proceedings.  (a)                Buyer shall
cooperate with the Sellers and their counsel (including their experts or other
agents) in the contest or defense of, and make available any Hired Active
Employee (to the extent such Hired Active Employee is still employed by the
Buyer at the time of any request for assistance) to be interviewed, provide any
testimony (including depositions, trial testimony and responding to
interrogatories) and access to the Books and Records, if any, transferred in
connection with the transactions contemplated hereby in connection with, any
Proceeding involving or relating to the Vehicle Contracts, Dealer Reserves or
Purchased Assets arising out of a transaction or event that occurred prior to
the Effective Time.

 

(b)   The Sellers shall cooperate with Buyer and its counsel (including its
experts or other agents) in the contest or defense of, and make available its
Representatives engaged in the Business prior to the Effective Time (who do not
become Hired Active Employees) to be interviewed, provide any testimony
(including depositions, trial testimony and responding to interrogatories) and
access to Books and Records in connection with, any Proceeding involving or
relating to the Vehicle Contracts, Dealer Reserves or other Purchased Assets
arising out of a transaction that occurred

 

24

--------------------------------------------------------------------------------


 

prior to the Effective Time.

 

9.4.          Further Assurances.  The parties shall cooperate reasonably with
each other and with their respective Representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and
(c) do such other acts and things, all as the other party may reasonably request
for the purpose of carrying out the intent of this Agreement and the
transactions contemplated hereby.  Notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement shall be construed as the Sellers’
guarantee or assurance to the Buyer that (i) the Business shall operate and
perform in the same manner and produce the same results as set forth in the
financial statements provided hereunder; (ii) the Dealers shall continue to sell
Vehicle Contracts at the same volume, terms or similar quality as they sold to
the Sellers prior to the Effective Time or (iii) that the Leased Real Property
will be transferred on terms similar to or more favorable than the Sellers’
current Space Leases.

 

9.5.          Retention of and access to Records.  After the Closing Date and to
the extent not transferred as part of the Purchased Assets, the Sellers shall
retain the Records of the Business for a period of time consistent with the
Sellers’ record retention policies and practices, but in no event shall the
Sellers retain the documents for less than five (5) years after the Closing
Date.  The Seller shall also provide the Buyer or its Affiliate and their
respective Representatives reasonable access thereto, during normal business
hours and on at least five (5) days notice, to enable them to prepare financial
statements or Tax Return or respond to a Tax audit.  Buyer shall retain any
Records of the Business transferred as part of the Purchased Assets for a period
of time consistent with Buyer’s record retention policies and practices, but in
no event shall Buyer retain the documents for less than five (5) years after the
Closing Date.

 

9.6.          Non-competition.  For a period of two (2) years after the Closing
Date, the Sellers’ Parent (either directly or through its subsidiaries) shall
not, anywhere in the United States (a) engage in the business of soliciting,
originating, purchasing or acquiring motor vehicle retail installment contracts
from any Buy Here/Pay Here Dealers; or (b) directly or indirectly invest in, own
or acquire a controlling interest in, any Person engaged in an operation
substantially similar to the Business (“Competing Business”); provided, however,
that the Sellers’ Parent (either directly or through its subsidiaries) may
purchase or otherwise acquire (i) up to (but not more than) twenty-five percent
(25%) of any class of equity securities of any Person (but may not otherwise
participate in the activities of such Person) or (ii) all of the assets or
otherwise merge with another Person, so long as the portion of such Person’s
operations dedicated to the Competing Business constitutes no more than
twenty-five percent (25%) of such Person’s total assets or net revenues,
whichever is greater.

 

ARTICLE X.  INDEMNIFICATION; REMEDIES

 

10.1.        Survival of Representations and Warranties.  All representations,
warranties, covenants and obligations in this Agreement, the Disclosure
Schedule (and any supplements thereto), the certificates delivered pursuant to
Section 3.2 and any other certificate or document delivered pursuant to this
Agreement shall survive the Closing and the consummation of the transactions
contemplated by this Agreement, subject to Section 10.5.

 

10.2.        Indemnification by the Sellers.  The Sellers, jointly and
severally, will indemnify and hold harmless Buyer and its Affiliates and any of
their respective Representatives (collectively referred to herein as the “Buyer
Indemnified Parties”), and will reimburse the Buyer Indemnified Parties for any
Damages arising from or in connection with:

 

(a)                                   any Breach of any representation or
warranty made by the Sellers in (i) this Agreement, (ii) the Disclosure
Schedules, (iii) any Ancillary Agreements, (iv) any transfer instrument or
(v) any other certificate, document, writing or instrument delivered by the
Sellers pursuant to this Agreement;

 

(b)                                   any Breach of any covenant or obligation
of the Sellers in this Agreement, any Ancillary Agreement or in any other
certificate, document, writing or instrument delivered by the Sellers pursuant
to this Agreement;

 

(c)                                   any Liability arising out of the ownership
or operation of the Purchased Assets or the Business prior to the Effective Time
other than the Assumed Liabilities; provided, however, the Sellers’
indemnification obligation for any Liabilities that arise as a result of any
Dealer act or omission related to a Vehicle Contract or Dealer Agreement that
occurred prior to the applicable Acquisition Date shall be subject to
Section 10.4(d);

 

25

--------------------------------------------------------------------------------


 

(d)   any act or omission by the Sellers, any of their Affiliates or any of
their delegees, agents or assigns (including any of their respective employees)
in connection with the servicing, billing, processing, recovery or collection of
any Vehicle Contract occurring prior to the Closing Date;

 

(e)   subject to Section 2.3(j), any act or omission by the Sellers with respect
to the management, accounting or administration of the Dealer Reserves prior to
the Closing Date; or

 

(f)    any Excluded Liabilities.

 

Notwithstanding the foregoing, no Buyer Indemnified Party shall be indemnified
or held harmless for Damages to the extent such Damages resulted, in whole or in
part, directly or indirectly, from any action or omission by any Buyer
Indemnified Party.

 

10.3.        Indemnification by Buyer.  Buyer will indemnify and hold harmless
the Sellers and their Affiliates and any of their respective Representatives
(collectively referred to herein as the “Seller Indemnified Parties”), and will
reimburse the Seller Indemnified Parties for any Damages arising from or in
connection with:

 

(a)   any Breach of any representation or warranty made by Buyer in this
Agreement, any Ancillary Agreement or any in any certificate, document, writing
or instrument delivered by Buyer pursuant to this Agreement;

 

(b)   any Breach of any covenant or obligation of Buyer in this Agreement,
Ancillary Agreement or in any other certificate, document, writing or instrument
delivered by Buyer pursuant to this Agreement;

 

(c)   any Liability arising out of the ownership or operation of the Purchased
Assets or the Business after the Closing Date;

 

(d)   any act or omission by the Buyer, any of its Affiliates or any of their
delegees, agents or assigns (including any of their respective employees) in
connection with the servicing, billing, processing, recovery, collection of any
Vehicle Contract occurring after the Closing Date, or any Dealer act or omission
relating to any Vehicle Contract acquired after the Effective Time (regardless
of whether such Dealer act or omission also relates to Vehicle Contracts
transferred pursuant to this Agreement);

 

(e)   any act or omission by the Buyer with respect to the management,
accounting or administration of the Dealer Reserves after the Closing Date; or

 

(f)    any Assumed Liabilities.

 

Notwithstanding the foregoing, no Seller Indemnified Party shall be indemnified
or held harmless for Damages to the extent such Damages resulted, in whole or in
part, directly or indirectly, from any action or omission by any Seller
Indemnified Party.

 

10.4.        Limitations on Amount.

 

(a)   Buyer’s Deductible.  The Sellers shall have no Liability (for
indemnification or otherwise) with respect to claims under Section 10.2(a) until
the total of all Damages with respect to such matters exceeds two hundred fifty
thousand dollars ($250,000) and then only for the amount which such Damages
exceed two hundred fifty thousand dollars ($250,000) (exclusive of any amounts
charged to the Dealer Reserve).  Notwithstanding the foregoing, this
Section 10.4(a) shall not apply to:  (i) claims under Section 10.2(c) through
(f) (except as provided in Section 10.4(d)), (ii) claims arising in respect of
Sections 4.1(g), 4.1(m), 4.1(q) or 4.2(a) (except as provided in
Section 10.4(d)), (iii) any Breach of the Sellers’ representations and
warranties of which the Sellers’ had Knowledge at any time prior to the date
such representation or warranty is made, or (iv) any intentional Breach by the
Sellers of any covenant or obligation under this Agreement or the Ancillary
Agreements, and the Sellers will be jointly and severally liable for all Damages
with respect to any such Breaches.

 

(b)   Sellers’ Deductible.  Buyer shall have no Liability (for indemnification
or otherwise) with respect to claims under Section 10.3(a) until the total of
all Damages with respect to such matters exceeds two hundred fifty thousand
dollars ($250,000) and then only for the amount by which such Damages exceed two
hundred fifty thousand dollars ($250,000).  Notwithstanding the foregoing, this
Section 10.4(b) shall not apply to: (i) claims under Section 10.3(c) through
(f), (ii) claims arising in respect of Section 5.1(d), (iii) any Breach of any
of Buyer’s representations and

 

26

--------------------------------------------------------------------------------


 

warranties of which the Buyer’s or its Affiliates had Knowledge at any time
prior to the date on which such representation and warranty is made, or (iv) any
intentional Breach by Buyer of any covenant or obligation under this Agreement
or the Ancillary Agreements, and Buyer will be liable for all Damages with
respect to any such Breaches.

 

(c)   Limitation.  Except as set forth in subsection (i) and (ii) of this
Section 10.4(c) and in Section 10.4(e), no party’s aggregate Liability under
this Article X and this Agreement shall exceed fifty percent (50%) of the
Closing Purchase Price.  Notwithstanding the limitation set forth in the
immediately preceding sentence, there shall be no limitation on the aggregate
Liability:

 

(i)    of Sellers with respect to (A) claims arising under
Section 10.2(c) through (f), (B) claims arising in respect of Sections 4.1(g),
4.1(m) or 4.1(q), (C) any Breach of the Sellers’ representations and warranties
of which the Sellers’ had Knowledge at any time prior to the date such
representation or warranty is made, or (D) any intentional Breach by the Sellers
of any covenant or obligation under this Agreement or the Ancillary Agreements;
and

 

(ii)   of Buyer with respect to (A) claims under Section 10.3(c) through (f),
(B) claims arising in respect of Section 5.1(d), (C) any Breach of any of
Buyer’s representations and warranties of which the Buyer’s or its Affiliates
had Knowledge at any time prior to the date on which such representation and
warranty is made, or (D) any intentional Breach by Buyer of any covenant or
obligation under this Agreement or the Ancillary Agreements.

 

(d)   Liability Arising Out of Dealer Acts or Omissions.  Notwithstanding any
provisions of this Article X to the contrary, the Sellers shall have no
Liability (for indemnification or otherwise) with respect to claims arising
under Sections 4.2(a), 4.2(b)(i) or (ii) or 10.2(c) to the extent such claims
relate to or arise out of any Dealer act, omission or Breach of any Vehicle
Contract or Dealer Agreement until:

 

(i)            Buyer has exhausted its remedies under the applicable Dealer
Agreement, including (A) reassigning any Vehicle Contract giving rise to such
Liability to the applicable Dealer to the extent of the applicable Dealer
Reserve and (B) pursuing and exhausting, in good faith, any and all legal
remedies against the applicable Dealer and its Representatives; and

 

(ii)           the total of all Damages with respect to such matters (exclusive
of any amounts charged to the applicable Dealer Reserve) exceeds five million
dollars ($5,000,000) and then only for the amount which such Damages exceed five
million dollars ($5,000,000).

 

(e)   Limitations on Liability Relating to Title to Vehicle Contracts. 
Notwithstanding any provisions of this Article X to the contrary, Sellers’
aggregate Liability relating to a Breach of Section 4.2(a) shall not exceed the
Closing Purchase Price; provided, however, any Liability of Seller for a Breach
of Section 4.2(a) relating to or arising out of any Dealer act, omission or
Breach of any Vehicle Contract or Dealer Agreement shall also be subject to the
provisions of Section 10.4(d) hereof.

 

10.5.        Time Limitations.

 

(a)   If the Closing occurs, the Sellers shall have Liability (for
indemnification or otherwise) with respect to any Breach of (i) a covenant or
obligation to be performed or complied with prior to the Closing Date (other
than those in Sections 2.1, 2.4 and 11.1, and Article IX, as to which a claim
may be made at any time) or (ii) a representation or warranty, only if such
Breach occurs within eighteen (18) months after the Closing Date, Buyer notifies
the Sellers of a claim specifying the factual basis of the claim in reasonable
detail to the extent then known by Buyer.  Notwithstanding the foregoing or
anything in this Agreement to the contrary, a claim for indemnification arising
under (x) Section 10.2(c) through (e) may be made at anytime prior to six
(6) years after the Closing Date or the expiration of the applicable statute of
limitations relating to such claim, whichever occurs first, (y)
Section 4.2(a) may be made at anytime prior to thirty (30) months after the
Closing Date, or (z) Sections 10.2(f), 4.1(g), 4.1(m) or 4.1(q) may be made at
anytime.

 

(b)   If the Closing occurs, Buyer shall have Liability (for indemnification or
otherwise) with respect to any Breach of (i) a covenant or obligation to be
performed or complied with prior to the Closing Date (other than in Sections 2.3
and 11.1, and Article IX as

 

27

--------------------------------------------------------------------------------


 

to which a claim may be made at any time) or (ii) a representation or warranty,
only if such Breach occurs within eighteen (18) months after the Closing Date,
the Sellers notify Buyer of a claim specifying the factual basis of the claim in
reasonable detail to the extent then known by the Sellers.  Notwithstanding the
foregoing or anything in this Agreement to the contrary, a claim for
indemnification under (x) Section 10.3(c) through (e) may be made at anytime
prior to six (6) years after the Closing Date or the expiration of the
applicable statute of limitations relating to such claim, whichever occurs first
or (y) Sections 10.3(f) or 5.1(d) may be made at anytime.

 

10.6.        Third-Party Claims.

 

(a)   Promptly after receipt by an indemnified party of notice of any Proceeding
brought or asserted by a Third Party for which such party is entitled to
indemnification under Sections 10.2 or 10.3, such indemnified party shall give
prompt notice to the indemnifying party of such Proceeding, but the failure to
notify the indemnifying party will not relieve the indemnifying party of any
Liability that it may have to any indemnified party, except to the extent that
the indemnifying party demonstrates that the defense of such Proceeding is
prejudiced by the indemnifying party’s failure to give such notice.

 

(b)   If any Proceeding is brought against an indemnified party and it gives
notice to the indemnifying party of the commencement of such Proceeding, the
indemnifying party will be entitled to participate in such Proceeding and, to
the extent that it wishes (unless (i) the indemnifying party is also a party to
such Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding) to assume the defense of such Proceeding with counsel
satisfactory to the indemnified party, which counsel shall keep the indemnified
party closely informed and shall consult with the indemnified party regarding
the defense, and, after notice from the indemnifying party to the indemnified
party of its election to assume the defense of the Proceeding, the indemnifying
party will not, as long as it diligently conducts such defense and keeps the
indemnified party closely informed and consults with the indemnified party
regarding the defense, be liable to the indemnified party for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation and
settlement administration.  If the indemnifying party assumes the defense of a
Proceeding, no compromise or settlement of such claims may be affected by the
indemnifying party without the indemnified party’s consent.  If notice is given
to an indemnifying party of the commencement of any Proceeding and the
indemnifying party does not within ten (10) days after the indemnified party’s
notice is given, give notice to the indemnified party of its election to assume
the defense of such Proceeding, the indemnifying party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the indemnified party, provided it is ultimately determined to be a matter
for which an indemnity is owed to the indemnified party and further provided
that the indemnified party has continued to keep the indemnifying party
reasonably informed of the Proceedings and acts in defending or compromising the
matter.

 

(c)   Notwithstanding the foregoing, if an indemnified party reasonably and in
good faith determines that a Proceeding may materially affect it or its
Affiliates, other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement, the indemnified party may, by
notice to the indemnifying party, assume the exclusive right to defend,
compromise, or settle such Proceeding, without prejudice to its right to be
indemnified hereunder except that the indemnifying party shall only be
responsible for the attorney’s fees and costs and expenses of one law firm (as
well as one local counsel) retained by the indemnified party to represent it in
such Proceeding, provided it is ultimately determined to be a matter for which
an indemnity is owed to the indemnified party and further provided that the
indemnified party has continued to keep the indemnifying party reasonably
informed of the proceedings and acts in defending or compromising the matter.

 

(d)   The indemnifying party agrees to confer with and obtain the consent of the
indemnified party prior to initiating any contact with any Obligors whose
Vehicle Contract may be the subject of an indemnified claim (this includes
obtaining prior approval of any court ordered communication such as a class
action), and further, the indemnifying party agrees to obtain the consent of the
indemnified party and to coordinate through the indemnified party’s legal
department any contact with the indemnified party’s employees regarding the
defense of any Proceeding.

 

10.7.        Other Claims.  A claim for indemnification for any matter not
involving a Third-Party Claim may be asserted by notice to the party from whom
indemnification is sought and shall be paid promptly after such notice.

 

28

--------------------------------------------------------------------------------


 

10.8         Parent Guaranty. The Sellers’ Parent and Buyer’s Parent hereby
unconditionally guarantee and promise to pay any and all indemnification
obligations the Sellers and Buyer, respectively, become obligated to pay
pursuant to this Article X.  The Sellers’ Parent and Buyer’s Parent’s obligation
under this Section 10.8 shall (i) expire with Sellers’ or Buyer’s obligations as
provided in Section 10.5 and (ii) their respective Liability for a claim shall
not exceed the amounts set forth in Section 10.4.

 

ARTICLE XI.  MISCELLANEOUS

 

11.1.        Confidentiality of Information.  Unless otherwise agreed to in
writing by the party disclosing (or whose Representatives disclosed) the same (a
“Disclosing Party”), each party (a “Receiving Party”) shall, and shall cause its
Representatives to, (i) keep all Confidential Information of the Disclosing
Party confidential and not disclose or reveal any such Confidential Information,
(ii) use such Confidential Information only in connection with consummating the
transactions contemplated hereby and enforcing the Receiving Party’s rights
hereunder, and (iii) not use Confidential Information in any manner detrimental
to the Disclosing Party.  In the event that a Receiving Party is requested
pursuant to, or required by, applicable Law or by legal process to disclose any
Confidential Information of the Disclosing Party, the Receiving Party shall
provide the Disclosing Party with a copy of such request or proof of service of
process so the Disclosing Party can seek an appropriate protective order.  A
party’s obligations hereunder with respect to Confidential Information that
(i) is disclosed to a Third Party with the Disclosing Party’s written approval,
(ii) is required to be produced under order of a Governmental Entity of
competent jurisdiction, or (iii) is required to be disclosed by applicable Law,
will, subject in the case of clauses (ii) and (iii) above to the Receiving
Party’s compliance with the preceding sentence, cease to the extent of the
disclosure so consented to or required, except to the extent otherwise provided
by the terms of such consent or covered by a protective order.  If a Receiving
Party uses a degree of care to prevent disclosure of the Confidential
Information that is at least as great as the care it normally takes to preserve
its own information of a similar nature, it shall not be liable for any
disclosure that occurs despite the exercise of that degree of care, and in no
event shall a Receiving Party be liable for any indirect, punitive, special or
consequential damages unless such disclosure resulted from its willful
misconduct or gross negligence in which event it shall be liable in damages for
the Disclosing Party’s lost profits resulting directly and solely from such
disclosure.  In the event this Agreement is terminated, each party shall, if so
requested by any other party, promptly return or destroy all of the Confidential
Information of such other party, including all copies, reproductions, summaries,
analyses or extracts thereof or based thereon in the possession of the Receiving
Party or its Representatives; provided, however, that the Receiving Party shall
not be required to return or cause to be returned summaries, analyses or
extracts prepared by it or its Representatives, but shall destroy (or cause to
be destroyed) the same upon request of the Disclosing Party.

 

For purposes of this Section 11.1, “Confidential Information” of a party means
all confidential or proprietary information about such party that is furnished
by it or its Representatives to the other party or the other party’s
Representatives, in connection with this Agreement and the Ancillary Agreements
and the transactions contemplated hereby and thereby, regardless of the manner
in which it is furnished.  “Confidential Information” does not include, however,
information which (a) has been or in the future is published or is now or in the
future is otherwise in the public domain through no fault of the Receiving Party
or its Representatives, (b) was available to the Receiving Party or its
Representatives on a non-confidential basis prior to its disclosure by the
Disclosing Party, (c) becomes available to the Receiving Party or its
Representatives on a non-confidential basis from a Person other than the
Disclosing Party or its Representatives who is not otherwise bound by a
confidentiality agreement with the Disclosing Party or its Representatives, or
is not otherwise prohibited from transmitting the information to the Receiving
Party or its Representatives, or (d) is independently developed by the Receiving
Party or its Representatives through Persons who have not, either directly or
indirectly, had access to or knowledge of such information.

 

11.2.        Public Announcement.  Buyer and the Sellers shall consult with each
other and obtain each other’s approval before issuing any press release or
otherwise making any public statements with respect to this Agreement or the
transactions contemplated hereby; provided, however, that nothing contained
herein shall prohibit either party from making a communication directed to its
employees or the employees of any of its Affiliates, or from making such
disclosure as required by applicable Law.

 

11.3.        Assignment; Successors.  Neither party may assign this Agreement
without the prior written consent of the other party, which consent may be
withheld in the other party’s discretion; provided, that either party may assign
this Agreement or parts thereof to its parent, an Affiliate or a subsidiary by
providing at least thirty (30) days written notice to the other party and Buyer
may and shall be entitled to assign its rights under this Agreement to any
Person providing financing to Buyer in connection with this Agreement.  This
Agreement shall be binding upon and inure to the benefits of the parties hereto
and their respective successors.

 

11.4.        No Agency Relationship.  The relationship between the Sellers and
Buyer shall not be construed as a joint venture, partnership or principal-agent
relationship, and under no circumstances shall any of the employees of one party
be

 

29

--------------------------------------------------------------------------------


 

deemed to be employees of the other party for any purpose.  This Agreement shall
not be construed as authority for either party to act for the other in any
agency or any other capacity, except as expressly set forth in this Agreement.

 

11.5.        Third Party Beneficiaries.  Except as expressly provided in
Article X, this Agreement is not intended and shall not be construed to create
any rights or benefits upon any person not a party to this Agreement.  Without
limiting the generality of the foregoing, no Employee shall have any rights
under this Agreement as a result of Section 9.1 hereof.  Buyer may and shall be
entitled to assign its rights under this Agreement to any Person providing
financing to Buyer in connection with this Agreement.

 

11.6.        Costs and Expenses.  Unless specifically provided for elsewhere in
this Agreement, each party will bear its own costs and expenses, including legal
fees, accounting fees and taxes incurred in connection with the negotiation and
performance of this Agreement.

 

11.7.        Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given (a) three (3) Business Days after being deposited in the U.S. mail,
first class, postage prepaid, (b) upon transmission, if sent by facsimile
transmission, or (c) upon delivery, if served personally or sent by any
generally recognized overnight delivery service, to the following addresses:

 

If to the Sellers:

 

Wells Fargo Financial, Inc.

800 Walnut St.

Des Moines, IA 50309

Facsimile: (515) 557-7602

Attn.: General Counsel

 

And if to Buyer:

 

CARS Acquisition LLC

c/o CompuCredit Corporation

245 Perimeter Center Parkway, Suite 600

Atlanta, Georgia 30346

Facsimile: (770) 206-6187

Attn.: General Counsel

 

with a copy to:

 

Troutman Sanders LLP

600 Peachtree Street, N.E.

Suite 5200

Atlanta, GA  30308-2216

Facsimile:  (404) 885-3995

Attn.:  W. Brinkley Dickerson, Jr.

 

11.8.        Entire Agreement.  This Agreement, including any exhibits or other
documents attached hereto or referenced herein, each of which is hereby
incorporated into this Agreement and made an integral part hereof, constitutes
the entire agreement between the parties relating to the subject matter hereof
and there are no representations, warranties or commitments except as set forth
herein.  This Agreement supersedes all prior understandings, negotiations and
discussions, written or oral, of the parties relating to the transactions
contemplated by this Agreement.

 

11.9.        Modification.  This Agreement may not be changed orally but only by
an agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, or discharge is sought.

 

11.10.      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa (without reference to conflicts of
laws rules thereof).  Matters of law regarding the Vehicle Contracts shall be
governed by and construed in accordance with the terms of such Vehicle Contracts
or federal law, as the case may be.

 

30

--------------------------------------------------------------------------------


 

11.11.      Severability.  If any provision of this Agreement shall be or become
wholly or partially invalid, illegal or unenforceable, such provision shall be
enforced to the extent that its legal and valid and the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
permitted assigns.

 

11.12.      Waivers; Cumulative Remedies.  No failure or delay by a party to
insist upon the strict performance of any term or condition under this Agreement
or to exercise any right or remedy available under this Agreement at law or in
equity, shall imply or otherwise constitute a waiver of such right or remedy,
and no single or partial exercise of any right or remedy by any party will
preclude exercise of any other right or remedy.  All rights and remedies
provided in this Agreement are cumulative and not alternative; and are in
addition to all other available remedies at law or in equity.

 

11.13.      Waiver of Jury Trial.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11.14.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signature for all purposes.

 

11.15.      Right of Offset.  Any payment required under the terms of this
Agreement to be made by one party to the other party may be offset by any
payment required under the terms of this Agreement to be made by the second
party to the first party.

 

11.16.      Construction.  The headings of Articles and Sections in this
Agreement are provided for convenience only and will not effect its construction
or interpretation.

 

11.17       Time of Essence.  With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

 

(Signature Page Follows)

 

31

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have duly executed this Asset Purchase
Agreement, effective as of the date first written above.

 

 

CARS ACQUISITION LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

COMPUCREDIT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

WELLS FARGO FINANCIAL AMERICA, INC.

 

WELLS FARGO FINANCIAL CAR LLC

 

WELLS FARGO FINANCIAL KENTUCKY, INC

 

WELLS FARGO FINANCIAL NEVADA, INC.

 

WELLS FARGO FINANCIAL NORTH CAROLINA, INC.

 

WELLS FARGO FINANCIAL TEXAS, INC.

 

 

 

 

 

By:

 

 

 

 

Reed Ramsay

 

 

 

President

 

 

 

 

WELLS FARGO FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

Greg M. Janasko

 

 

 

Senior Vice President

 

 

S-1

--------------------------------------------------------------------------------

 